EXECUTION VERSION
 
Texas Industries, Inc.
 
and the Guarantors
 
listed on Schedule A hereto
 
$300,000,000
 
7.25% Senior Notes due 2013
 
Purchase Agreement
 
dated August 7, 2008
 
Banc of America Securities LLC
 
UBS Securities LLC
 
Wachovia Capital Markets, LLC
 
Wells Fargo Securities, LLC
 
Comerica Securities, Inc.
 
SunTrust Robinson Humphrey, Inc.
 

--------------------------------------------------------------------------------



Purchase Agreement
 
August 7, 2008
 
BANC OF AMERICA SECURITIES LLC
UBS SECURITIES LLC
WACHOVIA CAPITAL MARKETS, LLC
WELLS FARGO SECURITIES, LLC
COMERICA SECURITIES, INC.
SUNTRUST ROBINSON HUMPHREY, INC.
As Initial Purchasers
 
c/o BANC OF AMERICA SECURITIES LLC
One Bryant Park
New York, New York 10036
 
Ladies and Gentlemen:
 
Texas Industries Inc., a Delaware corporation (the “Company”), proposes to issue
and sell to the several Initial Purchasers named in Schedule B (the “Initial
Purchasers”), acting severally and not jointly, the respective amounts set forth
in such Schedule B of $300,000,000 aggregate principal amount of the Company’s
7.25% Senior Notes due 2013 (the “Notes”).
 
The Notes will be issued pursuant to an existing indenture, dated as of July 6,
2005 (the “Existing Indenture”), among the Company, the Guarantors (as defined
below) and Wells Fargo Bank, National Association, as trustee (the “Trustee”),
as supplemented by a first supplemental indenture to be dated on or prior to the
Closing Date (as defined in Section 2) (the “First Supplemental Indenture” and,
together with the Existing Indenture, the “Indenture”). Notes issued in
book-entry form will be issued in the name of Cede & Co., as nominee of The
Depository Trust Company (the “Depositary”) pursuant to a DTC Agreement, to be
dated on or prior to the Closing Date (as defined in Section 2) (the “DTC
Agreement”), among the Company and the Depositary.
 
The payment of principal of, premium and Liquidated Damages (as defined in the
Indenture), if any, and interest on the Notes and the Exchange Notes (as defined
below) will be fully and unconditionally guaranteed on a senior basis, jointly
and severally by the Guarantors listed on Schedule A hereto (collectively, the
“Guarantors”) pursuant to their guarantees (the “Guarantees”). The Notes and the
Guarantees attached thereto are herein collectively referred to as the
“Securities” and the Exchange Notes and the Guarantees attached thereto are
herein collectively referred to as the “Exchange Securities.”
 
The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Initial Purchasers,
pursuant to which the Company and the Guarantors will agree, to the extent the
Notes are not Freely Tradable (as defined in the Registration Rights Agreement)
as of the 375th day after the Closing Date, to file a registration statement
with the Securities and Exchange Commission (the “Commission”) registering under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder) debt securities of the Company and the Guarantors with terms
substantially identical to the Notes (the “Exchange Notes”) and the Guarantees
thereof to be offered in exchange for the Notes and the Guarantees thereof (the
“Exchange Offer”) and, to the extent required by the Registration Rights
Agreement, a shelf registration statement relating to resales of the Notes.
 
1

--------------------------------------------------------------------------------


 
The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package and the Final Offering Memorandum (each as defined
below) and agrees that the Initial Purchasers may resell, subject to the
conditions set forth herein, all or a portion of the Securities to subsequent
purchasers (the “Subsequent Purchasers”) at any time after the date of this
Purchase Agreement (this “Agreement”). The Securities are to be offered and sold
to or through the Initial Purchasers without being registered with the
Commission under the Securities Act, in reliance upon exemptions therefrom. The
terms of the Securities and the Indenture will require that investors that
acquire Securities expressly agree that Securities may only be resold or
otherwise transferred, after the date hereof, if such Securities are registered
for sale under the Securities Act or if an exemption from the registration
requirements of the Securities Act is available (including the exemptions
afforded by Rule 144A (“Rule 144A”) or Regulation S (“Regulation S”)
thereunder).
 
The Company has prepared a preliminary offering memorandum, dated as of August
7, 2008 (the “Preliminary Offering Memorandum”) and a pricing supplement thereto
dated the date hereof (the “Pricing Supplement”). The Preliminary Offering
Memorandum and the Pricing Supplement are herein referred to as the “Pricing
Disclosure Package.” Promptly after the execution of this Agreement, the Issuers
will prepare a final offering memorandum dated the date hereof (the “Final
Offering Memorandum”). Unless stated to the contrary, any references herein to
the terms “Pricing Disclosure Package” and “Final Offering Memorandum” shall be
deemed to refer to and include any information filed under the Securities
Exchange Act of 1934 (as amended, the “Exchange Act,” which term, as used
herein, includes the rules and regulations of the Commission promulgated
thereunder), prior to the date hereof and incorporated by reference therein, and
any references herein to the terms “amend,” “amendment” or “supplement” with
respect to the Final Offering Memorandum shall be deemed to refer to and include
any information filed under the Exchange Act subsequent to the date hereof that
is incorporated by reference therein. All references in this Agreement to
financial statements and schedules and other information which is “contained,”
“included” or “stated” (or other references of like import) in the Pricing
Disclosure Package (including the Preliminary Offering Memorandum) or Final
Offering Memorandum shall be deemed to mean and include all such financial
statements and schedules and other information which are incorporated by
reference in the Pricing Disclosure Package or Final Offering Memorandum, as the
case may be.
 
In connection with the issuance of the Notes, the Company is soliciting consents
to a proposed amendment (the “Amendment”) to the Indenture (the “Consent
Solicitation”) pursuant to the terms of a Consent Solicitation Statement dated
August 7, 2008 (the “Consent Solicitation Statement”). If the Amendment is
approved, it will be set forth in a second supplemental indenture (the “Second
Supplemental Indenture”) to the Indenture.
 
Each of the Company and the Guarantors hereby confirms its agreements with the
Initial Purchasers as follows:
 
Section 1. Representations and Warranties. Each of the Company and the
Guarantors hereby jointly and severally represents, warrants and covenants to
each Initial Purchaser, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date), as follows:
 
(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or, until such time, if any, as the Exchange Securities are issued pursuant to
an effective registration statement, to qualify the Indenture under the Trust
Indenture Act of 1939 (the “Trust Indenture Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).
 
(b) No Integration of Offerings or General Solicitation. Neither the Company nor
any Guarantor has, directly or indirectly, solicited any offer to buy or offered
to sell, and will not, directly or indirectly, solicit any offer to buy or offer
to sell, in the United States or to any United States citizen or resident, any
security which is or would be integrated with the sale of the Securities in a
manner that would require the Securities to be registered under the Securities
Act. None of the Company, the Guarantors, their respective affiliates (as such
term is defined in Rule 501(b) under the Securities Act (each, an “Affiliate”)),
or any person acting on its or any of their behalf (other than the Initial
Purchasers, as to whom neither the Company nor the Guarantors makes any
representation or warranty) has engaged or will engage, in connection with the
offering of the Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act. With
respect to those Securities sold in reliance upon Regulation S, (i) none of the
Company, the Guarantors, their respective Affiliates or any person acting on
their behalf (other than the Initial Purchasers, as to whom neither the Company
nor any Guarantor makes any representation or warranty) has engaged or will
engage in any directed selling efforts within the meaning of Regulation S and
(ii) each of the Company and the Guarantors and their respective Affiliates and
any person acting on their behalf (other than the Initial Purchasers, as to whom
neither the Company nor any Guarantor makes any representation or warranty) has
complied and will comply with the offering restrictions set forth in Regulation
S.
 
2

--------------------------------------------------------------------------------


 
(c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.
 
(d) Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the date hereof or as of the Closing Date, nor the
Final Offering Memorandum, as of its date or (as amended or supplemented in
accordance with Section 3(a), if applicable) as of the Closing Date, contains or
represents any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from the Pricing Disclosure Package, the Final Offering Memorandum or
any amendment or supplement thereto made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
Banc of America Securities LLC expressly for use in the Pricing Disclosure
Package, the Final Offering Memorandum or amendment or supplement thereto, as
the case may be. Each of the Pricing Disclosure Package and the Final Offering
Memorandum, as of its date, contains all the information specified in, and
meeting the requirements of, Rule 144A. No order preventing the use of the
Preliminary Offering Memorandum, the Pricing Supplement or the Final Offering
Memorandum, or any amendment or supplement thereto, or any order asserting that
any of the transactions contemplated by this Agreement are subject to the
registration requirements of the Securities Act, has been issued or, to the
knowledge of the Company, has been threatened.
 
(e) Other Written Communications. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not prepared, made, used, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Company or its agents and
representatives an “Issuer Written Communication”) other than (i) the Pricing
Disclosure Package, (ii) the Final Offering Memorandum, (iii) the documents
listed on Annex A hereto and (iv) any electronic road show or other written
communications. Each such Issuer Written Communication, when taken together with
the Pricing Disclosure Package, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
The documents incorporated by reference in the Offering Memorandum at the time
they were or hereafter are filed with the Commission complied and will comply in
all material respects with the requirements of the Exchange Act.
 
(f) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by, and is a valid and binding agreement of, the Company and each
Guarantor, enforceable in accordance with its terms, except as rights to
indemnification hereunder may be limited by applicable law and except as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.
 
(g) The Registration Rights Agreement. At the Closing Date, the Registration
Rights Agreement will have been duly authorized, executed and delivered by, and
will be a valid and binding agreement of, the Company and each of the
Guarantors, enforceable against the Company and each Guarantor in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and except as rights to indemnification thereunder may be limited by
applicable law.
 
3

--------------------------------------------------------------------------------


 
(h) The DTC Agreement. At the Closing Date, the DTC Agreement will have been
duly authorized, executed and delivered by the Company, and, assuming the due
authorization, execution and delivery thereof by the other parties thereto, will
be a valid and binding agreement of the Company, enforceable against the Company
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.
 
(i) Authorization of the Securities and the Exchange Securities. (i) The Notes
to be purchased by the Initial Purchasers from the Company are in the form
contemplated by the Indenture, have been duly authorized for issuance and sale
pursuant to this Agreement and the Indenture, at the Closing Date will have been
duly executed by the Company and, when authenticated in the manner provided for
in the Indenture and delivered against payment of the purchase price therefor,
will constitute valid and binding agreements of the Company, enforceable in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and will be entitled to the benefits of the Indenture. (ii)
The Exchange Notes have been duly and validly authorized for issuance by the
Company and, if and when issued and authenticated in accordance with the terms
of the Indenture, the Registration Rights Agreement and the Exchange Offer, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or affecting enforcement of the rights and remedies of creditors or
by general principles of equity and will be entitled to the benefits of the
Indenture. (iii) The Guarantees of the Notes and the Exchange Notes are in the
respective forms contemplated by the Indenture, have been duly authorized for
issuance and sale pursuant to this Agreement and the Indenture and, when duly
executed by each of the Guarantors, when the Notes have been authenticated in
the manner provided for in the Indenture and delivered against payment of the
purchase price therefor, and if and when the Exchange Notes have been issued and
authenticated in accordance with the terms of the Indenture, the Registration
Rights Agreement and the Exchange Offer, the Guarantees thereof, respectively,
will constitute valid and binding agreements of the Guarantors, enforceable
against the Guarantors in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles and will be entitled to the benefits of the
Indenture.
 
(j) Authorization of the Indenture. The Existing Indenture has been duly
authorized, executed and delivered by the Company and each of the Guarantors
and, at the Closing Date, the First Supplemental Indenture will have been duly
authorized, executed and delivered by the Company and each of the Guarantors and
the Indenture will constitute a valid and binding agreement of the Company and
each of the Guarantors, enforceable against the Company and each of the
Guarantors in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.
 
(k) Authorization of the Consent Solicitation. The Company has taken all
necessary corporate action to authorize the Consent Solicitation. As of the date
on which the Consent Solicitation is consummated (assuming receipt by the
Company of the requisite consents pursuant to the Consent Solicitation), the
Company will have all necessary corporate power and authority to execute and
deliver the Second Supplemental Indenture and perform all of its obligations
contemplated under the Consent Solicitation Statement.
 
(l) Description of the Securities and the Indenture. The Notes, the Guarantees
of the Notes and the Indenture and, if applicable, the Exchange Notes and the
Guarantees of the Exchange Notes will conform in all material respects to the
respective statements relating thereto contained in the Offering Memorandum. The
Exchange Notes and the Guarantees of the Exchange Securities will conform in all
material respects to the respective statements relating thereto contained in the
Offering Memorandum and the Registration Statement at the time such Registration
Statement becomes effective, if applicable.
 
4

--------------------------------------------------------------------------------


 
(m) No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum, subsequent to the respective dates as of which information is given
in the Offering Memorandum: (i) there has been no material adverse change, or
any development that could reasonably be expected to result in such a material
adverse change, in the condition, financial or otherwise, or in the earnings,
business, operations or prospects, whether or not arising from transactions in
the ordinary course of business, of the Company and its subsidiaries, considered
as one entity, or the Guarantors, considered as one entity (any such change is
called a “Material Adverse Change”); (ii) neither the Company and its
subsidiaries, considered as one entity, nor the Guarantors, considered as one
entity, have incurred any material liability or obligation, indirect, direct or
contingent, not in the ordinary course of business nor entered into any material
transaction or agreement not in the ordinary course of business; and (iii)
except as disclosed in the Offering Memorandum and except for the regular
quarterly dividends on the Common Stock in amounts per share that are consistent
with past practice, there has been no dividend or distribution of any kind
declared, paid or made by the Company or, except for dividends paid to the
Company or other subsidiaries, any of its subsidiaries on any class of capital
stock or repurchase or redemption by the Company or any of its subsidiaries of
any class of capital stock.
 
(n) Independent Accountants. Ernst & Young LLP, who have expressed their opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) filed with the Commission and included in
the Offering Memorandum is an independent registered public accounting firm
within the meaning of Regulation S-X under the Securities Act and the Exchange
Act.
 
(o) Preparation of the Financial Statements. The financial statements, together
with the related notes, included in the Offering Memorandum present fairly the
consolidated financial position of the Company and its subsidiaries as of and at
the dates indicated and the results of their operations and cash flows for the
periods specified. Such financial statements have been prepared in conformity
with generally accepted accounting principles, as applied in the United States,
applied on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. The financial data set forth in
the Offering Memorandum under the caption “Summary-Summary Historical
Consolidated Financial and Other Data” fairly present the information set forth
therein on a basis consistent with that of the audited financial statements
contained in the Offering Memorandum.
 
(p) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its subsidiaries has been duly incorporated or organized, as
applicable, and is validly existing as a corporation, trust, limited liability
company, limited partnership or general partnership in good standing under the
laws of the jurisdiction of its incorporation or organization and has corporate,
trust, limited liability company, or partnership power and authority to own,
lease and operate its properties and to conduct its business as described in the
Offering Memorandum and, in the case of the Company and each of the Guarantors,
to enter into and perform its obligations, as applicable, under each of this
Agreement, the Registration Rights Agreement, the DTC Agreement, the Securities,
the Exchange Securities and the Indenture. The Company and each subsidiary is
duly qualified as a foreign corporation, trust, limited liability company,
limited partnership, or general partnership, as applicable, to transact business
and is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or to be in good standing would not, individually or in the aggregate,
result in a Material Adverse Change. The only jurisdictions in which the Company
and its subsidiaries are required to be so qualified are set forth in Schedule C
hereto. All of the issued and outstanding capital stock or partnership or other
ownership interest of each subsidiary has been duly authorized and validly
issued, is fully paid and nonassessable and, except as disclosed in the Offering
Memorandum, is owned by the Company, directly or through subsidiaries, free and
clear of any security interest, mortgage, pledge, lien, encumbrance or claim.
 
(q) Capitalization and Other Capital Stock Matters. As of May 31, 2008, on a
consolidated basis, after giving pro forma effect to the transaction
contemplated hereby, the Company will have an outstanding capitalization as set
forth in the Offering Memorandum under the caption “Capitalization” (other than
for subsequent issuances of capital stock, if any, pursuant to employee benefit
plans). All of the outstanding shares of capital stock of the Company have been
duly authorized and validly issued, are fully paid and nonassessable and have
been issued in compliance with federal and state securities laws. None of the
outstanding shares of capital stock of the Company were issued in violation of
any preemptive rights, rights of first refusal or other similar rights to
subscribe for or purchase securities of the Company.
 
5

--------------------------------------------------------------------------------


 
(r) Stock Exchange Listing. The Common Stock of the Company is registered
pursuant to Section 12(b) of the Exchange Act and is listed on the New York
Stock Exchange (the “NYSE”), and the Company has taken no action designed to, or
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act or delisting the Common Stock from the NYSE, nor has the
Company received any notification that the Commission or the NYSE is
contemplating terminating such registration or listing.
 
(s) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws, or in default (or, with the giving of
notice or lapse of time or both, would be in default) (“Default”) under any
indenture, mortgage, loan or credit agreement, note, contract, franchise, lease
or other instrument to which the Company or any of its subsidiaries is a party
or by which it or any of them may be bound or to which any of the property or
assets of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), except for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Change. The Company’s and each
Guarantors’ execution, delivery and performance of this Agreement, the
Registration Rights Agreement and the First Supplemental Indenture, the issuance
and delivery of the Securities and, if applicable, the Exchange Securities and
the Company’s execution, delivery and performance of the DTC Agreement (i) have
been duly authorized by all necessary corporate, trust, limited liability
company or partnership action of the Company and the Guarantors and will not
result in any violation of the provisions of the charter or by-laws, trust
agreement, operating agreement or partnership agreement of the Company or any
subsidiary, (ii) will not conflict with or constitute a breach of, or constitute
a Default or a Debt Repayment Triggering Event (as defined below) under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of its subsidiaries pursuant to, or
require the consent of any other party to, any Existing Instrument, except for
such conflicts, breaches, Defaults, liens, charges or encumbrances as would not,
individually or in the aggregate, result in a Material Adverse Change and such
consents as have been obtained and are in full force and effect and (iii) will
not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any subsidiary. No
consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency, is
required for the Company’s or any Guarantor’s, as applicable, execution,
delivery and performance of this Agreement, the Registration Rights Agreement,
the DTC Agreement or the First Supplemental Indenture, or the issuance and
delivery of the Securities or, if applicable, the Exchange Securities, except
such as have been obtained or made by the Company or such Guarantors and are in
full force and effect and except such as may be required by federal and state
securities laws with respect to the filing and effectiveness of the applicable
registration statement under the Securities Act and qualification of the
Indenture under the Trust Indenture Act in connection with the Registration
Rights Agreement. As used herein, a “Debt Repayment Triggering Event” means any
event or condition which gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of its subsidiaries. The Existing Agreements listed in
Schedule D hereto (the “Material Existing Instruments”) are the only agreements
that are material to the Company and its subsidiaries taken as a whole.
 
(t) No Material Actions or Proceedings. Except as otherwise disclosed in the
Offering Memorandum, there are no legal or governmental actions, suits or
proceedings pending or, to the best of the Company’s and the Guarantors’
knowledge, threatened (i) against or affecting the Company or any of its
subsidiaries, or (ii) which has as the subject thereof any property owned or
leased by, the Company or any of its subsidiaries, where in any such case (A)
there is a reasonable possibility that such action, suit or proceeding might be
determined adversely to the Company or such subsidiary and (B) any such action,
suit or proceeding, if so determined adversely, would reasonably be expected to
result in a Material Adverse Change. No material labor dispute with the
employees of the Company or any of its subsidiaries exists or, to the best of
the Company’s and the Guarantors’ knowledge, is threatened or imminent.
 
(u) Intellectual Property Rights. The Company and its subsidiaries own or
possess sufficient trademarks, trade names, patent rights, copyrights, licenses,
approvals, trade secrets and other similar rights (collectively, “Intellectual
Property Rights”) reasonably necessary to conduct their businesses as now
conducted; and the expected expiration of any of such Intellectual Property
Rights would not reasonably be expected to result in a Material Adverse Change.
Neither the Company nor any of its subsidiaries has received any notice of
infringement or conflict with asserted Intellectual Property Rights of others,
which infringement or conflict, if the subject of an unfavorable decision, would
reasonably be expected to result in a Material Adverse Change.
 
6

--------------------------------------------------------------------------------


 
(v) All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate local, state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, each such certificate,
authorization and permit being in full force and effect, and the Company and
each subsidiary is in compliance with the terms of each such certificate,
authorization and permit, except where the failure to so possess or comply would
not, individually or in the aggregate, result in a Material Adverse Change.
Except as disclosed in the Offering Memorandum, neither the Company nor any
subsidiary has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Change.
 
(w) Title to Properties. The Company and each of its subsidiaries has good and
marketable title to all the properties and assets reflected as owned in the
financial statements referred to in Section 1(o) above (or elsewhere in the
Offering Memorandum), in each case free and clear of any security interests,
mortgages, liens, encumbrances, equities, claims and other defects, except such
as do not materially and adversely affect the value of such property and do not
materially interfere with the use made or proposed to be made of such property
by the Company or such subsidiary. The real property, improvements, equipment
and personal property held under lease by the Company or any subsidiary are held
under valid and enforceable leases, with such exceptions as are not material and
do not materially interfere with the use made or proposed to be made of such
real property, improvements, equipment or personal property by the Company or
such subsidiary.
 
(x) Tax Law Compliance. The Company and its consolidated subsidiaries have filed
all necessary material federal, state and foreign income and franchise tax
returns and have paid all material taxes required to be paid by any of them and,
if due and payable, any related or similar assessment, fine or penalty levied
against any of them, except for such taxes that are contested in good faith by
proper proceedings. The Company has made adequate charges, accruals and reserves
in the applicable financial statements referred to in Section 1(o) above in
respect of all federal, state and foreign income and franchise taxes for all
periods as to which the tax liability of the Company or any of its consolidated
subsidiaries has not been finally determined.
 
(y) Company Not an “Investment Company”. The Company is not, and after giving
effect to the Transactions, will not be, an “investment company” within the
meaning of Investment Company Act of 1940, as amended (the “Investment Company
Act”) and will conduct its business in a manner so that it will not become
subject to the Investment Company Act.
 
(z) Insurance. Except as otherwise disclosed in the Offering Memorandum, each of
the Company and its subsidiaries are insured by recognized, financially sound
institutions with coverage in such amounts and with such deductibles and
covering such risks as are generally deemed prudent and customary for their
businesses including, but not limited to, policies covering real and personal
property owned or leased by the Company and its subsidiaries against theft,
damage, destruction, acts of vandalism and earthquakes. The Company has no
reason to believe that it or any subsidiary will not be able (i) to renew its
existing insurance coverage as and when such policies expire or (ii) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that would not result in
a Material Adverse Change. Neither the Company nor any subsidiary has been
denied any insurance coverage that it has sought or for which it has applied.
 
(aa) No Price Stabilization or Manipulation. Neither the Company nor any
Guarantor has taken or will take, directly or indirectly, any action designed to
or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.
 
(bb) Solvency. Each of the Company and the Guarantors is, and as of the Closing
Date will be, Solvent. As used herein, the term “Solvent” means, with respect to
the Company and each Guarantor on a particular date, that on such date (i) the
fair market value of its assets is greater than the total amount of its
liabilities (including contingent liabilities), (ii) the present fair salable
value of its assets is greater than the amount that will be required to pay its
probable liabilities on its debts as they become absolute and matured, (iii) it
is then able to realize upon its assets and pay its debts and other liabilities,
including contingent obligations, as they mature, (iv) it does not have
unreasonably small capital to carry on its business as conducted and as proposed
to be conducted and (v) it does not intend to, and does not believe that it
will, incur debts and liabilities beyond its ability to pay as such debts and
liabilities mature.
 
7

--------------------------------------------------------------------------------


 
(cc) Company’s Accounting System. The Company maintains a system of accounting
controls sufficient to provide reasonable assurances that: (i) transactions are
executed in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles, as
applied in the United States, and to maintain accountability for assets; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. Except as otherwise disclosed in the
Offering Memorandum, the Company is not aware, and the Company’s auditors have
not brought to the Company’s attention: (i) any significant deficiencies or
material weaknesses in the design or operation of internal controls which could
adversely affect the Company’s ability to record, process, summarize, and report
financial data; or (ii) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal
controls.
 
(dd) Sarbanes-Oxley. There is and has been no failure on the part of the Company
and any of the Company’s directors or officers, in their capacities as such, to
comply in any material respect with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.
 
(ee) Compliance with Environmental Laws. Except as otherwise disclosed in the
Offering Memorandum or would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Change (i) neither the Company nor
any of its subsidiaries is in violation of any federal, state, local or foreign
law or regulation relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law; (ii) there is no claim, action or cause of
action filed with a court or governmental authority of which the Company has
been served, notified or otherwise made aware, no investigation with respect to
which the Company or any of its subsidiaries has received written notice, and no
written notice by any person or entity alleging potential liability for
investigatory costs, cleanup costs, governmental responses costs, natural
resources damages, property damages, personal injuries, attorneys’ fees or
penalties arising out of, based on or resulting from the presence, or release
into the environment, of any Material of Environmental Concern at any location
owned, leased or operated by the Company or any of its subsidiaries, now or in
the past (collectively, “Environmental Claims”), pending or, to the best of the
Company’s or any Guarantor’s knowledge, threatened against the Company or any of
its subsidiaries or any person or entity whose liability for any Environmental
Claim the Company or any of its subsidiaries has retained or assumed either
contractually or by operation of law; and (iii) to the best of the Company’s and
each Guarantor’s knowledge, there are no past or present actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge, presence or disposal of any Material of
Environmental Concern, that reasonably could result in a violation of any
Environmental Law or form the basis of an Environmental Claim against the
Company or any of its subsidiaries or against any person or entity whose
liability for any Environmental Claim the Company or any of its subsidiaries has
retained or assumed either contractually or by operation of law.
 
8

--------------------------------------------------------------------------------


 
(ff) Periodic Review of Costs of Environmental Compliance. In the ordinary
course of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review and the amount of its established reserves, the Company has
reasonably concluded that such associated costs and liabilities would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.
 
(gg) ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with the applicable provisions of ERISA, or if not in
material compliance would not result in a Material Adverse Change. “ERISA
Affiliate” means, with respect to the Company or a subsidiary, any member of any
group of organizations described in Sections 414(b), (c), (m) or (o) of the Code
of which the Company or such subsidiary is a member. No “reportable event” (as
defined under ERISA) for which notice requirements have not been waived has
occurred or is reasonably expected to occur with respect to any “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates and which is covered by Title IV of ERISA, except for
such reportable events which would not, individually or in the aggregate, result
in a Material Adverse Change. No “employee benefit plan” established or
maintained by the Company, its subsidiaries or any of their ERISA Affiliates, if
such “employee benefit plan” were terminated as of the most recent annual
valuation date for such plan, would have an “amount of unfunded benefit
liabilities” (as defined under ERISA) that would result in a Material Adverse
Change. None of the Company, its subsidiaries or any of their ERISA Affiliates
has incurred or reasonably expects to incur any material liability under (i)
Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan” or (ii) Sections 4971, 4975 or 4980B(a) of the Code.
Each “employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401(a) of the Code is so qualified and nothing has occurred,
whether by action or failure to act, which would cause the loss of such
qualification.
 
(hh) Compliance with Regulation S. The Company, the Guarantors and their
respective affiliates and all persons acting on their behalf (other than the
Initial Purchasers, as to whom the Company and the Guarantors make no
representation) have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Securities outside the United States and, in connection therewith, the Offering
Memorandum will contain the disclosure required by Rule 902(g)(2) of the
Securities Act.
 
(ii) Reporting Issuer. The Company is a “reporting issuer,” as defined in Rule
902 under the Securities Act.
 
Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers on
the Closing Date shall be deemed to be a representation and warranty by the
Company or such Guarantor to each Initial Purchaser as to the matters set forth
therein.
 
Section 2. Purchase, Sale and Delivery of the Securities.
 
(a) The Securities. The Company and the Guarantors agree to issue and sell to
the several Initial Purchasers, severally and not jointly, all of the Securities
upon the terms herein set forth. On the basis of the representations, warranties
and agreements herein contained, and upon the terms but subject to the
conditions herein set forth, the Initial Purchasers agree, severally and not
jointly, to purchase from the Company the aggregate principal amount of
Securities set forth opposite their names on Schedule B, at a purchase price of
92.35% of the principal amount thereof plus accrued and unpaid interest thereon
from July 15, 2008, payable on the Closing Date.
 
(b) The Closing Date. Delivery of certificates for the Securities in definitive
form to be purchased by the Initial Purchasers and payment therefor shall be
made at the offices of Shearman & Sterling LLP, 599 Lexington Avenue, New York,
New York 10022 (or such other place as may be agreed to by the Company and the
Initial Purchasers) at 9:00 a.m., New York City time, on August 18, 2008, or
such other time and date as Banc of America Securities LLC shall designate by
notice to the Company (the time and date of such closing are called the “Closing
Date”). The Company hereby acknowledges that circumstances under which Banc of
America Securities LLC may provide notice to postpone the Closing Date as
originally scheduled include, but are in no way limited to, any determination by
the Company or Banc of America Securities LLC to recirculate to investors copies
of an amended or supplemented Offering Memorandum or a delay as contemplated by
the provisions of Section 16 hereof.
 
9

--------------------------------------------------------------------------------


 
(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to Banc of America Securities LLC for the accounts of the several
Initial Purchasers certificates for the Securities at the Closing Date against
the irrevocable release of a wire transfer of immediately available funds for
the amount of the purchase price therefor. The certificates for the Securities
shall be in such denominations and registered in the name of Cede & Co., as
nominee of the Depositary, pursuant to the DTC Agreement, and shall be made
available for inspection on the business day preceding the Closing Date at a
location in New York City, as the Initial Purchasers may designate. Time shall
be of the essence, and delivery at the time and place specified in this
Agreement is a further condition to the obligations of the Initial Purchasers.
 
(d) Delivery of Final Offering Memorandum to the Initial Purchasers. As promptly
as practicable following the execution and delivery of this Agreement and in any
event not later than 12:00 p.m., New York City time, on the second business day
following the date hereof, to prepare and deliver to the Initial Purchasers the
Final Offering Memorandum, which shall consist of the Preliminary Offering
Memorandum as modified only by the information contained in the Pricing
Supplement.
 
(e) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that it is a “qualified institutional buyer” within the meaning of
Rule 144A (a “Qualified Institutional Buyer”) and an “accredited investor”
within the meaning of Rule 501(a) under the Securities Act (an “Accredited
Investor”).
 
(f) Consent to Amendment. By execution hereof each Initial Purchaser agrees (x)
that by purchasing the Notes in accordance with the terms hereof it shall be
deemed to have irrevocably consented to the Amendment and (y) not to transfer
the Notes to any Subsequent Purchaser unless such Subsequent Purchaser agrees to
deliver a consent form to the Company’s Depositary and Tabulation Agent (as
described in the Consent Solicitation Statement ) and that any such sale shall
be deemed to be an assignment of the right to the Consent Payment (as defined in
the Consent Solicitation Statement ) to such Subsequent Purchaser.
 
Section 3. Additional Covenants. Each of the Company and the Guarantors, jointly
and severally, further covenants and agrees with each Initial Purchaser, as
follows:
 
(a) Initial Purchasers’ Review of Proposed Amendments and Supplements. Prior to
amending or supplementing the Preliminary Offering Memorandum or the Pricing
Supplement, or the Final Offering Memorandum prior to the Closing Date, the
Company shall furnish to the Initial Purchasers for review a copy of each such
proposed amendment or supplement, and the Company shall not use any such
proposed amendment or supplement to which the Initial Purchasers reasonably
object.
 
(b) Amendments and Supplements to the Offering Memorandum and Other Securities
Act Matters. If, prior to the later of (x) the Closing Date and (y) completion
of the placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Final Offering Memorandum, as then amended
or supplemented, in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading, or if in the opinion of
the Initial Purchasers or counsel for the Initial Purchasers it is otherwise
necessary to amend or supplement the Final Offering Memorandum to comply with
law, the Company agrees to promptly prepare (subject to Section 3(a) hereof),
and furnish at its own expense to the Initial Purchasers, amendments or
supplements to the Final Offering Memorandum so that the statements in the Final
Offering Memorandum, as so amended or supplemented, will not, in the light of
the circumstances at the Closing Date and at the time of sale of Securities, be
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with applicable law.
 
10

--------------------------------------------------------------------------------


 
Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding if, in the reasonable judgment of the Initial Purchasers, the
Initial Purchasers or any of their affiliates (as such term is defined in the
rules and regulations under the Securities Act) are required to deliver a
prospectus in connection with sales of, or market-making activities with respect
to, such securities, each of the Company and the Guarantors agree (A) to
periodically amend the applicable registration statement so that the information
contained therein complies with the requirements of Section 10(a) of the
Securities Act, (B) to amend the applicable registration statement or supplement
the related prospectus or the documents incorporated therein when necessary to
reflect any material changes in the information provided therein so that the
registration statement and the prospectus will not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing as of the
date the prospectus is so delivered, not misleading and  to provide the Initial
Purchasers with copies of each amendment or supplement filed and (C) to provide
the Initial Purchasers with such other documents as the Initial Purchasers may
reasonably request.
 
The Company and the Guarantors hereby expressly acknowledge that the
indemnification and contribution provisions of Sections 8 and 9 hereof are
specifically applicable and relate to each offering memorandum, registration
statement, prospectus, amendment or supplement referred to in this Section 3(b).
 
(c) Copies of the Offering Documents. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Preliminary Offering
Memorandum, the Pricing Supplement, any Issuer Written Communication and the
Final Offering Memorandum, and any amendments or supplements thereto, as they
shall have reasonably requested; provided that such requests are made prior to
the original printing of such requested document.
 
(d) Blue Sky Compliance. The Company and the Guarantors shall cooperate with the
Initial Purchasers and counsel for the Initial Purchasers to qualify or register
the Securities for sale under (or obtain exemptions from the application of) the
Blue Sky or state securities laws of those jurisdictions designated by the
Initial Purchasers, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities. The Company and the Guarantors shall not be
required to qualify as a foreign corporation or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not presently qualified or where it would be subject to taxation as a foreign
corporation. The Company and the Guarantors will advise the Initial Purchasers
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company and the Guarantors shall use their
reasonable best efforts to obtain the withdrawal thereof as soon as possible.
 
(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package. 
 
(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of the Depositary.
 
(g) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the NYSE all
reports and documents required to be filed under Section 13 or 15(d) of the
Exchange Act. Additionally, at any time when the Company is not subject to
Section 13 or 15(d) of the Exchange Act, for the benefit of holders and
beneficial owners from time to time of Securities, the Company shall furnish, at
its expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information (“Additional Issuer
Information”) satisfying the requirements of subsection (d)(4) of Rule 144A.
 
(h) Agreement Not To Offer or Sell Additional Securities. During the period of
180 days following the date of the Final Offering Memorandum, the Company will
not, without the prior written consent of Banc of America Securities LLC (which
consent may be withheld at the sole discretion of Banc of America Securities
LLC), directly or indirectly, issue, sell, offer to sell, contract or grant any
option to sell, pledge, transfer or establish an open “put equivalent position”
within the meaning of Rule 16a-1 under the Exchange Act, or otherwise dispose of
or transfer, or announce the offering of, or file any registration statement
under the Securities Act in respect of, any debt securities of the Company or
securities exchangeable for or convertible into debt securities of the Company
(other than as contemplated by this Agreement and, if applicable, to register
the Exchange Securities).
 
11

--------------------------------------------------------------------------------


 
(i) Future Reports to the Initial Purchasers. For so long as any Securities or
Exchange Securities remain outstanding, the Company, upon request, will furnish
to Banc of America Securities LLC (i) as soon as reasonably practicable after
the end of each fiscal year, copies of the Annual Report of the Company
containing the balance sheet of the Company as of the close of such fiscal year
and statements of income, stockholders’ equity and cash flows for the year then
ended and the opinion thereon of the Company’s independent registered public
accounting firm; (ii) as soon as reasonably practicable after the filing
thereof, copies of each proxy statement, Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, Current Report on Form 8-K or other report filed by the
Company with the Commission, the NYSE or any securities exchange; and (iii) as
soon as available, copies of any report or communication of the Company mailed
generally to holders of its capital stock or debt securities (including the
holders of the Securities).
 
(j) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.
 
(k) Legended Securities. Each certificate for a Security will bear the legend
contained in “Notice to Investors” in the Offering Memorandum for the time
period and upon the other terms stated in the Offering Memorandum.
 
(l) PORTAL. The Company will use its reasonable best efforts to cause the
Securities to be eligible for the Financial Industry Regulatory Authority PORTAL
market (the “PORTAL market”).
 
(m) Rating of Securities. The Company shall take all reasonable action necessary
to enable Standard & Poor’s Ratings Services, a division of McGraw Hill, Inc.
(“S&P”), and Moody’s Investor Services, Inc. (“Moody’s”) to provide their
respective credit ratings to the Securities at or prior to the time of their
initial issuance.
 
(n) Distribution of Offering Documents. The Company will not, and will not
permit any of its Affiliates or anyone acting on its or its Affiliates behalf to
(other than the Initial Purchasers and their affiliates), distribute prior to
the Closing Date any offering material in connection with the offer and sale of
the Securities other than the Preliminary Offering Memorandum, the Pricing
Supplement, any electronic roadshow and the Final Offering Memorandum. Before
making, preparing, using, authorizing, approving or refer-ring to any Issuer
Written Communication, the Company will furnish to Banc of America Securities
LLC and counsel for the Initial Purchasers a copy of such written communication
for review and will not make, prepare, use, authorize, approve or refer to any
such written communication to which Banc of America Securities LLC reasonably
objects.
 
Banc of America Securities LLC, on behalf of the several Initial Purchasers,
may, in its sole discretion, waive in writing the performance by the Company or
any Guarantor of any one or more of the foregoing covenants or extend the time
for their performance.
 
Section 4. Payment of Expenses. Each of the Company and the Guarantors jointly
and severally agrees to pay all costs, fees and expenses incurred in connection
with the performance of its obligations hereunder (except as otherwise agreed in
writing between the Company and any Initial Purchaser), including without
limitation (i) all expenses incident to the issuance and delivery of the
Securities (including all printing and engraving costs), (ii) all necessary
issue, transfer and other stamp taxes in connection with the issuance and sale
of the Securities to the Initial Purchasers, (iii) all fees and expenses of the
Company’s and the Guarantors’ counsel, independent registered public accounting
firm and other advisors, (iv) all costs and expenses incurred in connection with
the preparation, printing, filing, shipping and distribution of each Preliminary
Offering Memorandum and the Offering Memorandum (including financial statements
and exhibits), and all amendments and supplements thereto, this Agreement, the
Registration Rights Agreement, the First Supplemental Indenture, the DTC
Agreement and the Securities, (v) all filing fees, attorneys’ fees and expenses
incurred by the Company, the Guarantors or the Initial Purchasers in connection
with qualifying or registering (or obtaining exemptions from the qualification
or registration of) all or any part of the Securities for offer and sale under
the Blue Sky laws and, if requested by the Initial Purchasers, preparing and
printing a “Blue Sky Survey” or memorandum, and any supplements thereto,
advising the Initial Purchasers of such qualifications, registrations and
exemptions, (vi) the fees and expenses of the Trustee, including the reasonable
fees and disbursements of counsel for the Trustee in connection with the
Indenture, the Securities and, if applicable, the Exchange Securities, (vii) any
fees payable in connection with the rating of the Securities or, if applicable,
the Exchange Securities with the ratings agencies and the listing of the
Securities with the PORTAL market, (viii) any filing fees incident to, and any
reasonable fees and disbursements of counsel to the Initial Purchasers in
connection with the review by the National Association of Securities Dealers,
Inc., if any, of the terms of the sale of the Securities or the Exchange
Securities, (ix) all fees and expenses (including reasonable fees and expenses
of counsel) of the Company and the Guarantors in connection with approval of the
Securities by DTC for “book-entry” transfer, and (x) the performance by the
Company and the Guarantors of their respective other obligations under this
Agreement. Except as provided in this Section 4, Section 6, Section 8, Section
9, and Section 10 hereof (or as otherwise agreed in writing between the Company
and any Initial Purchaser), the Initial Purchasers shall pay their own expenses,
including the fees and disbursements of their counsel.
 
12

--------------------------------------------------------------------------------


 
Section 5. Conditions of the Obligations of the Parties.
 
(a) Conditions of the Obligations of the Initial Purchasers. The obligations of
the several Initial Purchasers to purchase and pay for the Securities as
provided herein on the Closing Date shall be subject to the accuracy of the
representations and warranties on the part of the Company and the Guarantors set
forth in Section 1 hereof as of the date hereof and as of the Closing Date as
though then made and to the timely performance by the Company and each Guarantor
of its covenants and other obligations hereunder, and to each of the following
additional conditions:
 
(i) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from Ernst & Young LLP, an independent registered public
accounting firm for the Company, a letter dated the date hereof addressed to the
Initial Purchasers, in form and substance satisfactory to the Initial
Purchasers, containing statements and information of the type ordinarily
included in accountant’s “comfort letters” to Initial Purchasers, delivered
according to Statement of Auditing Standards Nos. 72 and 76 (or any successor
bulletins), with respect to the audited and unaudited financial statements and
certain financial information contained in the Preliminary Offering Memorandum
and the Pricing Supplement.
 
(ii) No Material Adverse Change or Ratings Agency Change. For the period from
and after the date of this Agreement and prior to the Closing Date:
 
(1) in the judgment of the Initial Purchasers there shall not have occurred any
Material Adverse Change; and
 
(2) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities of the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act.
 
(iii) Opinion of Outside Counsel for the Company and the Guarantors. On the
Closing Date the Initial Purchasers shall have received the favorable opinion of
Thompson & Knight LLP, counsel for the Company and the Guarantors, dated as of
such Closing Date, the form of which is attached as Exhibit A.
 
(iv) Opinion of General Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received the favorable opinion of Frederick G. Anderson,
General Counsel for the Company, dated as of such Closing Date, the form of
which is attached as Exhibit B.
 
13

--------------------------------------------------------------------------------


 
(v) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Shearman &
Sterling LLP, counsel for the Initial Purchasers, dated as of such Closing Date,
with respect to such matters as may be reasonably requested by the Initial
Purchasers.
 
(vi) Officers’ Certificate. On the Closing Date the Initial Purchasers shall
have received a written certificate executed by the Chairman of the Board, Chief
Executive Officer, President or Treasurer of the Company and the Chairman of the
Board, Chief Executive Officer, President or Vice President of each of the
Guarantors and the Chief Financial Officer or Chief Accounting Officer of the
Company and the Chief Financial Officer or chief accounting officer of each of
the Guarantors, dated as of the Closing Date, to the effect set forth in
subsection (a)(ii)(2) of this Section 5, and further to the effect that:
 
(1) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred, to the best of their knowledge, any
Material Adverse Change;
 
(2) the representations, warranties and covenants of the Company or such
Guarantor set forth in Section 1 of this Agreement are true and correct with the
same force and effect as though expressly made on and as of the Closing Date;
and
 
(3) the Company or such Guarantor has complied with all the agreements and
satisfied all the conditions on their respective parts to be performed or
satisfied at or prior to the Closing Date.
 
(vii) Bring-down Comfort Letter. On the Closing Date the Initial Purchasers
shall have received from Ernst & Young LLP, an independent registered public
accounting firm for the Company, a letter dated such date, in form and substance
satisfactory to the Initial Purchasers, to the effect that they reaffirm the
statements made in the letter furnished by them pursuant to subsection (a)(i) of
this Section 5, except that (i) it shall cover the financial and accounting
information in the Final Offering Memorandum and any amendment or supplement
thereto and (ii) the specified date referred to therein for the carrying out of
procedures shall be no more than three business days prior to the Closing Date.
 
(viii) PORTAL Listing. At the Closing Date the Securities shall have been
designated for trading on the PORTAL market.
 
(ix) Registration Rights Agreement. The Company and the Guarantors shall have
entered into the Registration Rights Agreement and the Initial Purchasers shall
have received executed counterparts thereof.
 
(x) Wire Instructions. The Company shall have furnished the Initial Purchasers
with wiring instructions for the application of the proceeds of the Securities
in accordance with this Agreement.
 
(xi) Consent Solicitation. (a) The Company shall have received consents (which
consents have not been revoked) from Holders (as defined in the Indenture) of a
majority of all outstanding notes issued under the Indenture as of the Closing
Date (including the Notes) to the Amendment and (b) all conditions precedent to
the execution of the Second Supplemental Indenture to the Indenture effecting
the Amendment shall have been satisfied.
 
(xii) Additional Documents. On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such other
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.
 
14

--------------------------------------------------------------------------------


 
If any condition specified in this Section 5(a) is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Initial
Purchasers by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Section 4, Section 6, Section 8 and Section 9 shall at
all times be effective and shall survive such termination
 
(b) Conditions of the Obligations of the Company and the Guarantors. The
obligations of the Company and the Guarantors to issue the Securities shall be
subject to the following conditions:
 
(i) Requisite Consent. The Company shall have received consents (which consents
have not been revoked) from Holders (as defined in the Indenture) of a majority
of all outstanding notes issued under the Indenture as of the Closing Date
(including the Notes) to the Amendment.
 
(ii) Satisfaction of Condition Precedent to Execution of Second Supplemental
Indenture. All conditions precedent to the execution of the Second Supplemental
Indenture to the Indenture effecting the Amendment shall have been satisfied.
 
Section 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Initial Purchasers pursuant to Section 5(a), or if the sale to
the Initial Purchasers of the Securities on the Closing Date is not consummated
because of any refusal, inability or failure on the part of the Company or any
Guarantor to perform any agreement herein or to comply with any provision hereof
(other than as a result of a breach of this Agreement by the Initial Purchasers
or failure of the conditions set forth in Section 5(b) to be met), each of the
Company and the Guarantors jointly and severally agrees to reimburse the Initial
Purchasers (or such Initial Purchasers as have terminated this Agreement with
respect to themselves for any of the foregoing reasons), severally, upon demand
for all out-of-pocket expenses that shall have been reasonably incurred by the
Initial Purchasers in connection with the proposed purchase and the offering and
sale of the Securities, including but not limited to reasonable fees and
disbursements of counsel, printing expenses, travel expenses, postage, facsimile
and telephone charges. The obligations of the Company and the Guarantors under
this Section 6 and the provisions of Section 8 and Section 9 shall at all times
be effective and shall survive any termination of this Agreement.
 
Section 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company and the Guarantors, on the other hand, hereby
establish and agree to observe the following procedures in connection with the
offer and sale of the Securities:
 
(a) Offers and Sales to Qualified Institutional Buyers. Offers and sales of the
Securities will be made only by the Initial Purchasers or Affiliates thereof
qualified to do so in the jurisdictions in which such offers or sales are made.
Each such offer or sale shall only be made (i) to persons whom the offeror or
seller reasonably believes to be qualified institutional buyers (as defined in
Rule 144A under the Securities Act), or (ii) to non-U.S. persons outside the
United States to whom the offeror or seller reasonably believes offers and sales
of the Securities may be made in reliance upon Regulation S under the Securities
Act, upon the terms and conditions set forth in Annex B hereto, which Annex B is
hereby expressly made a part hereof.
 
(b) No General Solicitation. The Securities will be offered by approaching
prospective Subsequent Purchasers on an individual basis. No general
solicitation or general advertising (within the meaning of Rule 502 under the
Securities Act) will be used in the United States in connection with the
offering of the Securities.
 
(c) Restrictions on Transfer. Upon original issuance by the Company and the
Guarantors, and until such time as the same is no longer required under the
applicable requirements of the Securities Act, the Securities (and all
securities issued in exchange therefor or in substitution thereof, other than
the Exchange Securities) shall bear the following legend:
 
“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) SUCH SECURITY MAY
BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (i)(a) TO A PERSON
WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A (b) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144 UNDER THE SECURITIES ACT, (c) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON
IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR 904 OF REGULATION S
UNDER THE SECURITIES ACT, (d) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS
DEFINED IN RULE 501 (a) (1), (2), (3) OR (7) OF THE SECURITIES ACT (AN
“INSTITUTIONAL ACCREDITED INVESTOR”)) THAT, PRIOR TO SUCH TRANSFER, FURNISHES
THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
(THE FORM OF WHICH CAN BE OBTAINED FROM THE TRUSTEE) AND, IF SUCH TRANSFER IS IN
RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT OF NOTES LESS THAN $100,000, AN OPINION
OF COUNSEL ACCEPTABLE TO THE ISSUER THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT OR (e) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF THE
ISSUER SO REQUESTS), (ii) TO THE ISSUER, OR (iii) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION; AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED
TO, NOTIFY ANY PURCHASER FROM IT OF THE SECURITY EVIDENCED HEREBY OF THE RESALE
RESTRICTIONS SET FORTH IN (A) ABOVE.”
 
15

--------------------------------------------------------------------------------


 
Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company and the Guarantors for any losses, damages
or liabilities suffered or incurred by the Company or the Guarantors, including
any losses, damages or liabilities under the Securities Act, arising from or
relating to any resale or transfer of any Security by a Subsequent Purchaser or
a subsequent transferee.
 
Section 8. Indemnification.
 
(a) Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its directors, officers, employees and agents, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act and the directors, officers, employees and
agents of any such controlling person from and against any loss, claim, damage,
liability or expense, as incurred, to which such Initial Purchaser or such
controlling person may become subject, under the Securities Act, the Exchange
Act or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company and/or any Guarantor sought to
be bound), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based (i) upon any
untrue statement or alleged untrue statement of a material fact contained in the
Pricing Disclosure Package, any Issuer Written Communication (including, but not
limited to, any electronic roadshow), the Final Offering Memorandum, or in any
amendment or supplement thereto, or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; or
(ii) upon any act or failure to act or any alleged act or failure to act by any
Initial Purchaser in connection with, or relating in any manner to, the offering
contemplated hereby, and which is included as part of or referred to in any
loss, claim, damage, liability or action arising out of or based upon any matter
covered by clause (i) above, provided that the Company and the Guarantors shall
not be liable under this clause (ii) to the extent that a court of competent
jurisdiction shall have determined by a final judgment that such loss, claim,
damage, liability or action resulted directly from any such acts or failures to
act undertaken or omitted to be taken by such Initial Purchaser through its
gross negligence or willful misconduct; and to reimburse each Initial Purchaser
and each such controlling person for any and all expenses (including the
reasonable fees and disbursements of counsel chosen by Banc of America
Securities LLC) as such expenses are reasonably incurred by such Initial
Purchaser or such controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission relating
to such Initial Purchaser made in reliance upon and in conformity with written
information furnished to the Company by such Initial Purchaser expressly for use
in the Pricing Disclosure Package and the Final Offering Memorandum (or any
amendment or supplement thereto). The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Company or the
Guarantors may otherwise have.
 
16

--------------------------------------------------------------------------------


 
(b) Indemnification of the Company, its Directors and Officers. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, the Guarantors, and each of their directors and each person, if any,
who controls the Company or the Guarantors within the meaning of the Securities
Act or the Exchange Act, against any loss, claim, damage, liability or expense,
as incurred, to which the Company, the Guarantors or any such director, or
controlling person may become subject, under the Securities Act, the Exchange
Act, or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Initial Purchaser), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue or alleged untrue
statement of a material fact contained in the Pricing Disclosure Package or the
Final Offering Memorandum, or in any amendment or supplement thereto, or arises
out of or is based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission relating to such Initial Purchaser was made therein, in reliance upon
and in conformity with written information furnished to the Company by such
Initial Purchaser expressly for use therein; and to reimburse the Company, the
Guarantors or any such director or controlling person for any legal and other
expenses reasonably incurred by the Company, the Guarantors or any such director
or controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action. The Company and the Guarantors hereby acknowledge that the only
information that the Initial Purchasers have furnished to the Company expressly
for use in the Pricing Disclosure Package, the Final Offering Memorandum or any
amendment or supplement thereto, as the case may be, are the statements set
forth (A) as the ninth paragraph on the inside front cover page of the
Preliminary Offering Memorandum and the Final Offering Memorandum concerning
stabilization by the Initial Purchasers and (B) in the tenth paragraph under the
caption “Plan of Distribution” in the Preliminary Offering Memorandum and the
Final Offering Memorandum; and the Initial Purchasers severally confirm that
such statements are correct.
 
(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party under this Section 8, under Section 9 hereof or otherwise,
to the extent it is not materially prejudiced as a proximate result of such
failure. In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in and, to the
extent that it shall elect, jointly with all other indemnifying parties
similarly notified, by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with local counsel), approved by the indemnifying
party (Banc of America Securities LLC in the case of Section 8(b) and Section
9), representing the indemnified parties who are parties to such action),
(ii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party or (iii)
the employment of such counsel by the indemnified parties shall have been
authorized in writing by the indemnifying parties in connection with the defense
of such action.
 
17

--------------------------------------------------------------------------------


 
(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent (which
consent may not be unreasonably withheld), but if settled with such consent or
if there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by Section 8(c) hereof, the indemnifying party agrees
that it shall be liable for any settlement of any proceeding effected without
its written consent if (i) such settlement is entered into more than 60 days
after receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.
 
Section 9. Contribution. If the indemnification provided for in Section 8 is for
any reason held to be unavailable to or otherwise insufficient to hold harmless
an indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other hand, from the offering of the Securities
pursuant to this Agreement or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company and the Guarantors, on the one hand, and
the Initial Purchasers, on the other hand, in connection with the statements or
omissions or inaccuracies in the representations and warranties herein which
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations. The relative benefits received by
the Company and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, in connection with the offering of the Securities pursuant to
this Agreement shall be deemed to be in the same respective proportions as the
total net proceeds from the offering of the Securities pursuant to this
Agreement (before deducting expenses) received by the Company and the
Guarantors, and the total discount received by the Initial Purchasers bear to
the aggregate initial offering price of the Securities. The relative fault of
the Company and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact or any such inaccurate or alleged
inaccurate representation or warranty relates to information supplied by the
Company and the Guarantors, on the one hand, or the Initial Purchasers, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.
 
18

--------------------------------------------------------------------------------


 
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8, any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 8 with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 9; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 8 for purposes of indemnification.
 
The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.
 
Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective commitments as set forth opposite their names
in Schedule B. For purposes of this Section 9, each director, officer, employee
and agent of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
and the directors, officers, employees and agents of any such controlling person
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor within the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company or any
Guarantor.
 
Section 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Initial Purchasers by notice given to the
Company if at any time after the date of this Agreement (i) trading or quotation
in any of the Company’s securities shall have been suspended or limited by the
Commission or by the NYSE, or trading in securities generally on either the
Nasdaq Stock Market or the NYSE shall have been suspended or limited, or minimum
or maximum prices shall have been generally established on any of such stock
exchanges by the Commission or the NASD; (ii) a general banking moratorium shall
have been declared by any of federal, New York, Delaware, Texas or California
authorities; (iii) there shall have occurred any outbreak or escalation of
national or international hostilities or any crisis or calamity, or any change
in the United States or international financial markets, or any substantial
change or development involving a prospective substantial change in United
States’ or international political, financial or economic conditions, as in the
judgment of the Initial Purchasers is material and adverse and makes it
impracticable to market the Securities in the manner and on the terms described
in the Offering Memorandum or to enforce contracts for the sale of securities;
(iv) in the judgment of the Initial Purchasers there shall have occurred any
Material Adverse Change; or (v) the Company or any of its subsidiaries shall
have sustained a loss by strike, fire, flood, earthquake, accident or other
calamity of such character as in the judgment of the Initial Purchasers may
interfere materially with the conduct of the business and operations of the
Company and its subsidiaries regardless of whether or not such loss shall have
been insured. Any termination pursuant to this Section 10 shall be without
liability on the part of (a) the Company or any Guarantor to any Initial
Purchaser, except that the Company and the Guarantors shall be obligated to
reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (b) any Initial Purchaser to the Company or any Guarantor, or (c) any
party hereto to any other party except that the provisions of Section 8 and
Section 9 shall at all times be effective and shall survive such termination.
 
Section 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors, of their respective officers and of the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Initial Purchaser or the Company or any Guarantor or any of its or their
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities sold hereunder and
any termination of this Agreement.
 
Section 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered or facsimiled and confirmed to the parties hereto as
follows:
 
19

--------------------------------------------------------------------------------


 
If to the Initial Purchasers:
 
Banc of America Securities LLC
One Bryant Park 
New York, New York 10036
Facsimile: (212) 847-6441
Attention: High Yield Capital Markets
 
with a copy to:
 
Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022
Facsimile: (646) 848-7293
Attention: Andrew R. Schleider
 
If to the Company and the Guarantors:
 
Texas Industries, Inc.
1341 West Mockingbird Lane
Dallas, Texas 75247
Attention: General Counsel
 
with a copy to:
 
Thompson & Knight LLP
1722 Routh Street
Suite 1500
Dallas, Texas 75201
Facsimile: (214) 969-1751
Attention: Joe Dannenmaier
 
Any party hereto may change the address for receipt of communications by giving
written notice to the others.
 
Section 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Initial Purchasers
pursuant to Section 16 hereof, and to the benefit of the employees, officers,
directors and agents and controlling persons and their respective employees,
officers, directors, and agents referred to in Section 8 and Section 9, and in
each case their respective successors, and no other person will have any right
or obligation hereunder. The term “successors” shall not include any purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.
 
Section 14. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
 
Section 15. Governing Law; Consent to Jurisdiction.
 
(a) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
(b) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the United States District Court for the
Southern District of New York or the courts of the State of New York in each
case located in the City and County of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the non-exclusive jurisdiction
(except for proceedings instituted in regard to the enforcement of a judgment of
any such court (a “Related Judgment”), as to which such jurisdiction is
non-exclusive) of such courts in any such suit, action or proceeding. Service of
any process, summons, notice or document by mail to such party’s address set
forth above shall be effective service of process for any suit, action or other
proceeding brought in any such court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or other proceeding in the Specified Courts and irrevocably and unconditionally
waive and agree not to plead or claim in any such court that any such suit,
action or other proceeding brought in any such court has been brought in an
inconvenient forum.
 
20

--------------------------------------------------------------------------------


 
Section 16. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule B bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on such date. If any one or more of the Initial Purchasers shall
fail or refuse to purchase Securities and the aggregate number of Securities
with respect to which such default occurs exceeds 10% of the aggregate number of
Securities to be purchased on the Closing Date, and arrangements satisfactory to
the Initial Purchasers and the Company for the purchase of such Securities are
not made within 48 hours after such default, this Agreement shall terminate
without liability of any party to any other party except that the provisions of
Section 4, Section 6, Section 8 and Section 9 shall at all times be effective
and shall survive such termination. In any such case either the Initial
Purchasers or the Company shall have the right to postpone the Closing Date, as
the case may be, but in no event for longer than seven days in order that the
required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.
 
As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 16. Any action taken under this Section 16 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.
 
Section 17. No Fiduciary Relationship. Each of the Company and the Guarantors
hereby acknowledge that the Initial Purchasers are acting solely as initial
purchasers in connection with the purchase and sale of the Securities. Each of
the Company and the Guarantors further acknowledge that each of the Initial
Purchasers is acting pursuant to a contractual relationship created solely by
this Agreement entered into on an arm’s length basis and in no event do the
parties intend that any Initial Purchaser act or be responsible as a fiduciary
to the Issuers, their management, stockholders, creditors or any other person in
connection with any activity that such Initial Purchaser may undertake or has
undertaken in furtherance of the purchase and sale of the Securities, either
before or after the date hereof. The Initial Purchasers hereby expressly
disclaim any fiduciary or similar obligations to either the Company or the
Guarantors, either in connection with the transactions contemplated by this
Agreement or any matters leading up to such transactions, and the Issuers hereby
confirm their understanding and agreement to that effect. Each of the Company
and the Guarantors and each Initial Purchaser agree that they are each
responsible for making their own independent judgments with respect to any such
transactions, and that any opinions or views expressed by any Initial Purchaser
to either the Company or the Guarantors regarding such transactions, including
but not limited to any opinions or views with respect to the price or market for
the Securities, do not constitute advice or recommendations to the Company or
the Guarantors. Each of the Company and the Guarantors hereby waive and release,
to the fullest extent permitted by law, any claims that such Company or
Guarantors may have against the Initial Purchasers with respect to any breach or
alleged breach of any fiduciary or similar duty to the either the Company or the
Guarantors in connection with the transactions contemplated by this Agreement or
any matters leading up to such transactions
 
21

--------------------------------------------------------------------------------


 
Section 18. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The Table of
Contents and the section headings herein are for the convenience of the parties
only and shall not affect the construction or interpretation of this Agreement.
 
[Signature Page Follows]
 
22

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
 
Very truly yours,
 
TEXAS INDUSTRIES, INC.
 
By:
/s/ Kenneth R. Allen
Name: Kenneth R. Allen
Title: Vice President, Finance and Chief Financial Officer

 

--------------------------------------------------------------------------------




BROOKHOLLOW CORPORATION
BROOK HOLLOW PROPERTIES, INC.
BROOKHOLLOW OF ALEXANDRIA, INC.
BROOKHOLLOW OF VIRGINIA, INC.
SOUTHWESTERN FINANCIAL CORPORATION
CREOLE CORPORATION
PACIFIC CUSTOM MATERIALS, INC.
RIVERSIDE CEMENT COMPANY
PARTIN LIMESTONE PRODUCTS, INC.
RIVERSIDE CEMENT HOLDINGS COMPANY
TXI AVIATION, INC.
TXI CALIFORNIA INC.
TXI CEMENT COMPANY
TXI POWER COMPANY
TXI RIVERSIDE INC.
TXI TRANSPORTATION COMPANY
   
By:
/s/ Kenneth R. Allen
 
Authorized Officer


--------------------------------------------------------------------------------




TEXAS INDUSTRIES HOLDINGS, LLC
TEXAS INDUSTRIES TRUST
TXI LLC
TXI OPERATING TRUST
   
By:
/s/ Kenneth R. Allen
 
Authorized Officer
   
TXI OPERATIONS, LP
   
By:
TXI Operating Trust, its general partner
   
By:
/s/ Kenneth R. Allen
 
Authorized Officer


--------------------------------------------------------------------------------



The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.
 
BANC OF AMERICA SECURITIES LLC
UBS SECURITIES LLC
WACHOVIA CAPITAL MARKETS, LLC
WELLS FARGO SECURITIES, LLC
COMERICA SECURITIES, INC.
SUNTRUST ROBINSON HUMPHREY, INC.
   
By:
BANC OF AMERICA SECURITIES LLC
   
By:
/s/ Stephan Jaeger
 
Name: Stephan Jaeger
 
Title: Managing Director


--------------------------------------------------------------------------------



SCHEDULE A
 
GUARANTORS
 
Brookhollow Corporation
Brook Hollow Properties, Inc.
Brookhollow of Alexandria, Inc.
Brookhollow of Virginia, Inc.
Southwestern Financial Corporation
Creole Corporation
Pacific Custom Materials, Inc.
Riverside Cement Company
Partin Limestone Products, Inc.
Riverside Cement Holdings Company
Texas Industries Holdings, LLC
Texas Industries Trust
TXI Aviation, Inc.
TXI California Inc.
TXI Cement Company
TXI LLC
TXI Operating Trust
TXI Operations, LP
TXI Power Company
TXI Riverside Inc.
TXI Transportation Company
 
A-1

--------------------------------------------------------------------------------


 
SCHEDULE B
 
Initial Purchasers
 
Aggregate Principal 
Amount of 
Securities to be 
Purchased
 
BANC OF AMERICA SECURITIES LLC
 
$
180,000,000
 
UBS SECURITIES LLC
   
60,000,000
 
WACHOVIA CAPITAL MARKETS, LLC
   
21,000,000
 
WELLS FARGO SECURITIES, LLC
   
21,000,000
 
COMERICA SECURITIES, INC.
   
9,000,000
 
SUNTRUST ROBINSON HUMPHREY, INC.
   
9,000,000
 
Total
 

$

300,000,000
 

 
B-1

--------------------------------------------------------------------------------



SCHEDULE C
 
TEXAS INDUSTRIES, INC.
 
SUBSIDIARIES
 

       
State of
   
Authorized to
 
Incorporation
   
Do business in:
 
or Organization:
         
Texas Industries, Inc. (“TXI”)
 
AR, CO, DE, LA, OK, TX
 
Delaware
         
Brookhollow Corporation
 
DE, TX
 
Delaware
         
Brook Hollow Properties, Inc.
 
TX
 
Texas
         
Brookhollow of Alexandria, Inc.
 
LA
 
Louisiana
         
Brookhollow of Virginia, Inc.
 
VA
 
Virginia
         
Creole Corporation
 
DE, CA
 
Delaware
         
Pacific Custom Materials, Inc.
 
CA
 
California
         
Riverside Cement Company
 
CA
 
California
         
Partin Limestone Products, Inc.
 
CA
 
California
         
Riverside Cement Holdings Company
 
CA, DE
 
Delaware
         
Texas Industries Holdings, LLC
 
DE
 
Delaware
         
Texas Industries Trust
 
DE
 
Delaware
         
TXI Aviation, Inc.
 
TX
 
Texas
         
TXI California Inc.
 
DE, CA
 
Delaware
         
TXI Cement Company
 
DE, TX
 
Delaware
         
TXI LLC
 
DE
 
Delaware
         
TXI Operating Trust
 
DE
 
Delaware
         
TXI Operations, LP
 
DE, TX, AR, LA, OK, CO
 
Delaware
         
Southwestern Financial Corporation
 
TX
 
Texas
         
TXI Power Company
 
TX
 
Texas
         
TXI Riverside Inc.
 
DE, CA
 
Delaware
         
TXI Transportation Company
 
TX, LA
 
Texas

 
C-1

--------------------------------------------------------------------------------


 
SCHEDULE D
 
MATERIAL EXISTING INSTRUMENTS 
 
1.
Tax Sharing and Indemnification Agreement dated July 6, 2005 between Chaparral
Steel Company and Texas Industries, Inc.;

 
2.
Separation and Distribution Agreement dated July 6, 2005 between Chaparral Steel
Company and Texas Industries, Inc.;

 
3.
Amendment No. 1 to Separation and Distribution Agreement between Chaparral Steel
Company and Texas Industries, Inc. dated July 27, 2005;

 
4.
First Amended and Restated Credit Agreement, dated August 15, 2007, among the
Company, Bank of America, N.A., as Administrative Agent and lender, L/C Issuer
and Swing Line Lender, UBS Securities LLC, as Syndication Agent, Wells Fargo
Bank, National Association, and Wachovia Bank, National Association, as
Co-Documentation Agents and as lenders, and UBS Loan Finance LLC, General
Electric Capital Corporation, Suntrust Bank, Capital One, National Association,
U.S. Bank National Association and Comerica Bank, as lenders, as amended;

 
5.
First Amendment to First Amended and Restated Credit Agreement dated as of
January 28, 2008 among the Company, Bank of America, N.A., as Administrative
Agent, Swing Line Lender, L/C Issuer and lender and other lenders.

 
6.
Second Amendment to First Amended and Restated Credit Agreement dated as of
March 20, 2008 among the Company, Bank of America, N.A., as Administrative
Agent, Swing Line Lender, L/C Issuer and lender and other lenders

 
7.
Indenture;

 
8.
Registration Rights Agreement to be dated as of August 18, 2008, by and among
Texas Industries, Inc., the guarantors named therein and the initial purchasers
named therein;

 
9.
Rights Agreement dated as of November 1, 2006, between Texas Industries, Inc.
and Mellon Investor Services, L.L.C.;

 
10.
Registration Rights Agreement, dated July 6, 2005, by and among Texas
Industries, Inc., the guarantors named therein and the initial purchasers named
therein;

 
11.
Purchase Agreement dated June 29, 2005 among Texas Industries, Inc. and the
initial purchasers named therein;

 
12.
Contract dated September 27, 2005 between Riverside Cement Company and Oro
Grande Contractors; and

 
13.
Contract signed September 21, 2007 between the Company and AMEX-Zachary
Contractors.

 
14.
Term Credit Agreement dated as of March 20, 2008 among the Company, Bank of
America, N.A., as Administrative Agent and the lenders party thereto.

 
D-1

--------------------------------------------------------------------------------



EXHIBIT A
 
[DATE]
 
BANC OF AMERICA SECURITIES LLC
UBS SECURITIES LLC
WACHOVIA CAPITAL MARKETS, LLC
WELLS FARGO SECURITIES, LLC
COMERICA SECURITIES, INC.
SUNTRUST ROBINSON HUMPHREY, INC.
As Initial Purchasers
 
c/o BANC OF AMERICA SECURITIES LLC
One Bryant Park
New York, New York 10036
 
Ladies and Gentlemen:
 
We have acted as special counsel for Texas Industries, Inc., a Delaware
corporation (the “Company”), in connection with the transactions contemplated by
the Purchase Agreement dated as of August 7, 2008 (the “Purchase Agreement”),
among the Company, the Guarantors listed on Schedule I hereto(the “Guarantors”),
Banc of America Securities LLC, UBS Securities LLC, Wachovia Capital Markets,
LLC, Wells Fargo Securities LLC, Comerica Securities, Inc., and SunTrust
Robinson Humphrey, Inc. (collectively, the “Initial Purchasers”) (the Company
and the Guarantors are referred to herein collectively as the “Relevant
Parties”). This opinion letter is furnished to you solely for purposes of
complying with the requirements of Section 5(a)(iii) of the Purchase Agreement.
Capitalized terms that are defined in the Purchase Agreement and are used but
not defined herein have the meanings given them in the Purchase Agreement.
 
In connection with this opinion letter, we have examined original counterparts
or copies of original counterparts of the documents listed in Schedule II.A
hereto (the “Transaction Documents”), the Pricing Disclosure Package and the
Final Offering Memorandum. We have also examined originals or copies of such
other records of the Company, certificates of public officials and of officers
of the Company and the Guarantors and the representations and warranties of the
Company and the Guarantors in the Transaction Documents and agreements and other
documents as we have deemed necessary as a basis for the opinions expressed
below.
 
In rendering the opinions expressed below, we have assumed:
 
(i) The genuineness of all signatures.
 
(ii) The authenticity of the originals of the documents submitted to us.
 
Ex. A-1

--------------------------------------------------------------------------------


 
(iii) The conformity to authentic originals of any documents submitted to us as
copies.
 
(iv) The authenticity of the original documents of which copies were provided.
 
(v) As to matters of fact, the truthfulness of the representations made or
otherwise incorporated in the Purchase Agreement and the other Transaction
Documents and representations and statements made in certificates of public
officials and officers of the Relevant Parties.
 
(vi) That the Transaction Documents constitute valid, binding and enforceable
obligations of each party thereto (other than the Relevant Parties).
 
(vii) That:
 
(A) Each Guarantor is an entity duly organized under the laws of the
jurisdiction of its organization.
 
(B) Each Guarantor has full power to execute, deliver and perform the
Transaction Documents to which it is a party and the Exchange Notes and has duly
executed and delivered (except to the extent Applicable Laws are applicable to
such execution and delivery) such Transaction Documents.
 
(C) The execution, delivery and performance by each Guarantor of the Transaction
Documents to which it is a party and the Exchange Notes have been duly
authorized by all necessary action (corporate or otherwise) and do not
contravene its certificate or articles of incorporation or certificate of
formation, bylaws or other organizational documents.
 
(D) The execution, delivery and performance by each Relevant Party of the
Transaction Documents to which it is a party and the Exchange Notes do not:
 
(1) except with respect to Applicable Laws, violate any law, rule or regulation
applicable to it, or
 
(2) result in any conflict with or breach of any agreement or document binding
on it (other than Applicable Contracts (as defined below)), of which any
addressee hereof has knowledge, has received notice or has reason to know.
 
(E) Except as required by Applicable Laws and other laws, rules and regulations
referred to in paragraphs 10, 13 and 14, no authorization, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or (to the extent the same is required under any agreement or
document binding on it of which an addressee hereof has knowledge, has received
notice or has reason to know, other than any Applicable Contract (as defined
below)) any other third party is required for the due execution, delivery or
performance by any Relevant Party of any Transaction Document to which it is a
party or, if any such authorization, approval, action, notice or filing is
required, it has been duly obtained, taken, given or made and is in full force
and effect.
 
Ex. A-2

--------------------------------------------------------------------------------


 
We have not independently established the validity of the foregoing assumptions.
 
“Applicable Laws” means those laws, rules and regulations of the State of Texas,
the State of New York, and the federal laws, rules and regulations of the United
States of America, that a New York or Texas lawyer exercising customary
professional diligence would reasonably be expected to recognize as being
applicable to the Relevant Parties, the Purchase Agreement, Registration Rights
Agreement, the Indenture, the DTC Agreement, the Notes and the Exchange Notes or
transactions of the type contemplated by the Purchase Agreement, Registration
Rights Agreement, the Indenture, the DTC Agreement, the Notes and the Exchange
Notes, and, for purposes of our opinions in paragraphs 1, 2 and 11(a), include
Delaware General Corporation Law. However, the term “Applicable Laws” does not
include:
 
(i) Any state or federal laws, rules or regulations relating to: (A) pollution
or protection of the environment; (B) zoning, land use, building or
construction; (C) occupational safety and health or other similar matters;
(D) labor or employee rights and benefits, including without limitation the
Employee Retirement Income Security Act of 1974, as amended; (E) the regulation
of utilities; (F) antitrust and trade regulation; (G) tax; (H) securities,
including, without limitation federal and state securities laws, rules or
regulations and the Investment Company Act of 1940, as amended (the “Investment
Company Act”); (I) corrupt practices, including without limitation the Foreign
Corrupt Practices Act of 1977; and (J) copyrights, patents, service marks and
trademarks.
 
(ii) Any laws, rules or regulations of any county, municipality or similar
political subdivision or any agency or instrumentality thereof.
 
(iii) Any laws, rules or regulations that are applicable to the Relevant
Parties, the Transaction Documents or such transactions solely because such
laws, rules or regulations are part of a regulatory regime applicable to any
party to any of the Transaction Documents or any of its affiliates because of
the specific assets or business of such party or such affiliate.
 
Based upon the foregoing, and subject to the qualifications and limitations
herein set forth, we are of the opinion that:
 
Ex. A-3

--------------------------------------------------------------------------------


 
1. The Company is a corporation that is validly existing and in good standing
under the laws the State of Delaware.
 
2. The Company has:
 
(a)  the corporate power and authority to own, lease and operate its properties
and to conduct its business as described in the Company’s Form 10-K for the year
ended May 31, 2008 and to enter into and perform its obligations under the
Transaction Documents and the Exchange Notes;
 
(b)  taken all corporate action necessary to authorize the execution, delivery
and performance of the Transaction Documents; and
 
(c)  duly executed and delivered the Transaction Documents.
 
Each Guarantor has duly executed and delivered each Transaction Document to
which it is a party.
 
3. Based solely on certificates of public officials, the Company is in good
standing and authorized to do business in each state specified on Schedule II.B
hereto as of the date specified in such Schedule.
 
4. Each of the Registration Rights Agreement and the DTC Agreement is the valid
and binding agreement of each Relevant Party that is a party thereto,
enforceable against such Relevant Party in accordance with its terms.
 
5. The Indenture, including the First Supplemental Indenture, is the valid and
binding agreement of each Relevant Party, enforceable against such Relevant
Party in accordance with its terms.
 
6. The Notes are in the form contemplated by the Indenture, and when duly
authenticated by the Trustee in the manner provided in the Indenture and
delivered against payment of the purchase price therefor as provided in the
Purchase Agreement, will be valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms and entitled to
the benefits of the Indenture.
 
7. The Guarantees of the Notes are in the form contemplated by the Indenture
and, when the Notes have been duly authenticated by the Trustee in the manner
provided in the Indenture and delivered against payment of the purchase price
therefor as provided in the Purchase Agreement, such Guarantees will be valid
and binding agreements of the Guarantors, enforceable against the Guarantors in
accordance with their terms.
 
8. The Notes, the form of the Exchange Notes attached as Exhibit A to the
Indenture, the Guarantees of the Notes, form of the Guarantees of the Exchange
Notes attached as Exhibit A to the Indenture, and the Indenture conform in all
material respects to the descriptions thereof contained in the Pricing
Disclosure Package and the Final Offering Memorandum.
 
Ex. A-4

--------------------------------------------------------------------------------


 
9. Insofar as the statements in the Pricing Disclosure Package and the Final
Offering Memorandum under the caption “Description of Other Indebtedness” set
forth a description of the Amended and Restated Credit Agreement, dated August
15, 2007, among the Company, Bank of America, N.A., as administrative agent, L/C
issuer and swing line lender, and the lenders party thereto, such statements are
correct in all material respects. The statements in the Pricing Disclosure
Package under the caption “Material United States Federal Income and Estate Tax
Consequences” and “Notice to Investors,” insofar as such statements constitute
summaries of legal matters referred to therein, accurately summarize in all
material respects, the legal matters referred to therein.
 
10. No authorization, approval or other action by, and no notice to or filing
with, any United States federal or New York governmental authority or regulatory
body is required under Applicable Laws for the due execution, delivery or
performance by the Relevant Parties of any Transaction Document to which it is a
party, except as may be required under the Securities Act of 1933, as amended
(the “Securities Act”) and the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”), in connection with the registration statement described
in the Offering Memorandum and contemplated by the Registration Rights Agreement
and as may be required under the securities or blue sky laws of any jurisdiction
in the United States in connection with the offer and sale of the Notes and the
Exchange Notes.
 
11. The execution, delivery and performance by the Company of the Purchase
Agreement, the Registration Rights Agreement, the Indenture and the DTC
Agreement and the issuance and delivery of the Notes and the Exchange Notes:
 
(a) will not result in any violation of the certificate of incorporation or
by-laws of the Company;
 
(b)  will not constitute a breach of, or Default or a Debt Repayment Triggering
Event under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company pursuant to, or require
the consent of any other party under, the agreements listed on Schedule II.C
(each, an “Applicable Contract”); and
 
(c)  will not result in any violation by the Company of any Applicable Law.
 
12. The execution, delivery and performance by each Guarantor of the Purchase
Agreement, the Registration Rights Agreement and the Indenture:
 
(a) will not constitute a breach of, or Default or a Debt Repayment Triggering
Event under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of such Guarantor pursuant to, or
require the consent of any other party under, any Applicable Contract, and
 
(b)  will not result in any violation by such Guarantor of any Applicable Law.
 
Ex. A-5

--------------------------------------------------------------------------------


 
13. The Company is not, and as a result of the transactions contemplated by the
Purchase Agreement will not be, required to register as an “investment company”
under the Investment Company Act.
 
14. Based upon the representations, warranties and agreements of the Company and
the Initial Purchasers in the Purchase Agreement and assuming compliance with
the offering and transfer procedures and restrictions described in the Offering
Memorandum, it is not necessary in connection with the offer and sale of the
Notes to the Initial Purchasers under the Purchase Agreement or in connection
with the initial resale of such Notes by the Initial Purchasers in the manner
contemplated by the Purchase Agreement to register the offer and sale of the
Notes under the Securities Act of 1933, as amended, or to qualify the Indenture
under the Trust Indenture Act other than any registration or qualification that
may be required in connection with the Exchange Offer contemplated by the
Offering Memorandum and the Registration Rights Agreement, it being understood
that no opinion is expressed as to any subsequent resale of any Notes.
 
The opinions set forth above are subject to the following qualifications and
exceptions: 
 
(a) Our opinions are limited to Applicable Laws, (i) in the case of our opinion
in paragraphs 10 and 14 above, the Securities Act and the Trust Indenture Act,
(ii) in the case of our opinion in paragraph 13 above, the Investment Company
Act, and (iii) in the case of our opinions in paragraph 3 above, to the limited
extent set forth therein, the law of the states referred to in Schedule II.B
hereto, and we do not express any opinion herein concerning any other laws.
 
(b) Our opinions in paragraphs 4 through 7 are subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, receivership, moratorium or
similar laws affecting the rights and remedies of creditors generally.
 
(c) Our opinions in paragraphs 4 through 7 are subject to general principles of
equity exercisable in the discretion of a court (including without limitation
obligations and standards of good faith, fair dealing, materiality and
reasonableness and defenses relating to unconscionability or to impracticability
or impossibility of performance).
 
(d) We express no opinion in paragraphs 4 through 7 with respect to:
 
(i) The enforceability of any Transaction Document under the laws of any
jurisdiction other than the jurisdiction whose laws such Transaction Document
provides will govern such Transaction Document.
 
(ii) The enforceability of indemnification provisions or of waiver, release or
exculpation provisions, contained in the Transaction Documents to the extent
that enforcement thereof is contrary to public policy regarding the
indemnification against or release or exculpation of criminal violations,
intentional harm, or violations of securities laws.
 
Ex. A-6

--------------------------------------------------------------------------------


 
(iii) Any waiver of defenses in the guaranty of the Guarantors in the Indenture.
 
(iv) Any provision of a Transaction Document that (A) contains a waiver of any
objection based on inappropriate venue or forum non conveniens in any federal
court of the United States, or (B) implies that a federal court of the United
States has subject matter jurisdiction.
 
(e) With respect to our opinion in paragraph 1, we have relied exclusively on
certificates issued by the Secretary of State of the State of Delaware.
 
In the course of our acting as counsel to the Company in connection with the
preparation of the Offering Memorandum dated August 7, 2008 (including the
documents incorporated by reference therein (the “Offering Memorandum”) relating
to the Notes, we reviewed the Offering Memorandum, together with the documents
and information listed in Schedule III hereto (the “Pricing Disclosure Package”)
and participated in conferences with officers and other representatives of the
Company, representatives of the Initial Purchasers and the Initial Purchasers’
counsel, and representatives of the independent public accountants for the
Company, at which the contents of the Offering Memorandum and the Pricing
Disclosure Package and related matters were discussed. We did not participate in
the preparation of the documents incorporated by reference in the Offering
Memorandum. The purpose of our professional engagement was not to establish or
confirm factual matters set forth in the Offering Memorandum or Pricing
Disclosure Package, and we have not undertaken to verify independently any of
such factual matters. Moreover, many of the determinations required to be made
in the preparation of the Offering Memorandum and the Pricing Disclosure Package
involve matters of a non-legal nature. Subject to the foregoing, we confirm to
you that, on the basis of the information we gained in the course of performing
the services referred to above, nothing came to our attention that caused us to
believe that:
 
(a) the Pricing Disclosure Package, as of 3:30 pm ET. on August 7, 2008 (the
“Applicable Time”) contained any untrue statement of a material fact or omitted
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading; or
 
(b) the Offering Memorandum, as of its date and as of the date hereof, contained
or contains any untrue statement of a material fact or omitted or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;
 
provided that we do not assume any responsibility for the accuracy, completeness
or fairness of the statements contained in the Offering Memorandum or the
Pricing Disclosure Package (except as otherwise specifically stated in paragraph
9), and we do not express any belief with respect to the financial statements or
other financial data  or related statistical data derived from such financial
data or accounting data contained in the Offering Memorandum or the Pricing
Disclosure Package.
 
Ex. A-7

--------------------------------------------------------------------------------


 
This opinion letter is rendered to you in connection with the transactions
contemplated by the Transaction Documents. This opinion letter may not be relied
upon by any person other than you or by you, or any such person that is so
entitled to rely on this opinion letter, for any other purpose, without our
prior written consent.
 
This opinion letter is limited to the matters expressly stated herein and is
provided solely for purposes of complying with the requirements of the Purchase
Agreement, and no opinions may be inferred or implied beyond the matters
expressly stated herein. The opinions expressed herein are rendered and speak
only as of the date hereof and we specifically disclaim any responsibility to
update such opinions subsequent to the date hereof or to advise you of
subsequent developments affecting such opinions.
 
Respectfully submitted,
 
JED/ARC/SMM/MAM/JWR
RHS
 
Ex. A-8

--------------------------------------------------------------------------------



SCHEDULE I
 
Guarantors
 

   
Type of Entity
 
State of Organization
         
Brookhollow Corporation
 
Corporation
 
Delaware
Brook Hollow Properties, Inc.
 
Corporation
 
Texas
Brookhollow of Alexandria, Inc.
 
Corporation
 
Louisiana
Brookhollow of Virginia, Inc.
 
Corporation
 
Virginia
Southwestern Financial Corporation
 
Corporation
 
Texas
Creole Corporation
 
Corporation
 
Delaware
Pacific Custom Materials, Inc.
 
Corporation
 
California
Riverside Cement Company
 
General Partnership
 
California
Partin Limestone Products, Inc.
 
Corporation
 
California
Riverside Cement Holdings Company
 
Corporation
 
Delaware
Texas Industries Holdings, LLC
 
LLC
 
Delaware
Texas Industries Trust
 
Trust
 
Delaware
TXI Aviation, Inc.
 
Corporation
 
Texas
TXI California Inc.
 
Corporation
 
Delaware
TXI Cement Company
 
Corporation
 
Delaware
TXI LLC
 
LLC
 
Delaware
TXI Operating Trust
 
Trust
 
Delaware
TXI Operations, LP
 
Limited Partnership
 
Delaware
TXI Power Company
 
Corporation
 
Texas
TXI Riverside Inc.
 
Corporation
 
Delaware
TXI Transportation Company
 
Corporation
 
Texas


--------------------------------------------------------------------------------


 
SCHEDULE II
 
SECTION A.
Transaction Documents
 
1.
Purchase Agreement

 
2.
Indenture dated as of July 6, 2005 between the Company, the Guarantors and Wells
Fargo Bank, National Association, as trustee.

 
3.
First Supplemental Indenture dated as of _________, 2008 between the Company,
the Guarantors and Wells Fargo Bank, National Association, as trustee.

 
4.
Global Notes issued by the Company today in the aggregate principal amount
$300,000,000, together with the notations of Guarantee of the Guarantors
attached thereto.

 
5.
DTC Agreement dated as of ________, 2008 between the Company and Cede & Co., as
nominee for the Depositary Trust Company.

 
6.
Registration Rights Agreement dated as of ____________, 2008 between the
Company, the Guarantors and the Initial Purchasers.

 

--------------------------------------------------------------------------------



SECTION B.
States Where the Company Is Qualified to Do Business
 
State
 
Issuer of Certificate
 
Type of Certificate
 
Date of Certificate
Arkansas
 
Secretary of State
       
Colorado
 
Secretary of State
       
Louisiana
 
Secretary of State
       
Oklahoma
 
Secretary of State
       
Texas
 
Secretary of State
       

 

--------------------------------------------------------------------------------



SECTION C.
Applicable Contracts
 
1.
Tax Sharing and Indemnification Agreement dated July 6, 2005 between Chaparral
Steel Company and the Company.

 
2.
Separation and Distribution Agreement dated July 6, 2005 between Chaparral Steel
Company and the Company.

 
3.
Amendment No. 1 to Separation and Distribution Agreement dated July 27, 2005
between Chaparral Steel Company and the Company.

 
4.
First Amended and Restated Credit Agreement, dated August 15, 2007, among the
Company, Bank of America, N.A., as administrative agent, L/C issuer and swing
line lender, and the lenders party thereto, as amended.

 
5.
Term Credit Agreement dated as of March 20, 2008 among the Company, Bank of
America, N.A., as Administrative Agent and the lenders party thereto.

 
6.
Rights Agreement dated as of November 1, 2006, between the Company. and Mellon
Investor Services, L.L.C.

 
7.
Contract dated September 27, 2005 between Riverside Cement Company and Oro
Grande Contractors.

 
8.
Contract dated September 21, 2007 by and between the Company and AMEX-Zachary
Contractors.

 

--------------------------------------------------------------------------------



SCHEDULE III
 
Pricing Disclosure Package
 
Pricing Supplement dated August 7, 2008
 

--------------------------------------------------------------------------------



EXHIBIT B
 
___________ __, 2008

 
Banc of America Securities LLC
UBS Securities LLC
Wachovia Capital Markets, LLC
Wells Fargo Securities, LLC
Comerica Securities, Inc.
SunTrust Robinson Humphrey, Inc.


c/o Banc of America Securities LLC
One Bryant Park
New York, New York 10036


Ladies and Gentlemen:


I am Vice President and General Counsel of Texas Industries, Inc., a Delaware
corporation (the “Company”). I have been asked to deliver this opinion to Banc
of America Securities LLC, UBS Securities LLC, Wachovia Capital Markets, LLC,
Wells Fargo Securities, LLC, Comerica Securities, Inc. and SunTrust Robinson
Humphrey, Inc. (collectively, the “Initial Purchasers”), in connection with the
issuance by the Company of $300,000,000 aggregate principal amount of the
Company’s 7¼% Senior Notes due 2013 (the “Notes”) and pursuant to Section
5(a)(iv) of the Purchase Agreement dated _________ __, 2008 (the “Purchase
Agreement”) among the Company, the Guarantors named therein (the “Guarantors”)
and the Initial Purchasers. Capitalized terms defined in the Purchase Agreement
which are used but not defined herein shall have the respective meanings set
forth in the Purchase Agreement.


In connection with the issuance of the Notes, I have reviewed the Purchase
Agreement, the Indenture, the First Supplemental Indenture, the Notes, the
Guarantees, the forms of the Exchange Notes, the DTC Agreement and the
Registration Rights Agreement (collectively, the “Principal Documents”), the
Pricing Disclosure Package and the Final Offering Memorandum and such other
documents and instruments as I have deemed necessary to render this opinion. I
have assumed, with respect to all documents and instruments which I have
examined, the genuineness of all signatures thereon, the authenticity of all
documents submitted to me as originals, the conformity to originals of all
documents submitted to me as copies and the authenticity of the originals of
which copies were provided. I have also relied upon certificates of public
officials.


Based upon the foregoing, and subject to the qualifications and limitations set
forth herein, it is my opinion that:


1. Each Guarantor has been duly incorporated or organized and is validly
existing as a corporation, trust, limited liability company or partnership in
good standing under the laws of the jurisdiction of its incorporation or
organization, and has corporate, trust, limited liability company or partnership
power and authority to own, lease and operate its properties and to conduct its
business as now being conducted and to enter into and perform its obligations
under the Principal Documents to which it is a party and, to the best of my
knowledge, is duly qualified as a foreign corporation, trust, limited liability
company or partnership to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, result in a Material Adverse Change.


Ex. B-1

--------------------------------------------------------------------------------




Banc of America Securities LLC
UBS Securities LLC
Wachovia Capital Markets, LLC
Wells Fargo Securities, LLC
Comerica Securities, Inc.
Suntrust Robinson Humphrey, Inc.
c/o Banc of America Securities LLC
___________ __, 2008
 
2. All of the issued and outstanding capital stock or partnership or other
ownership interest of each Guarantor has been duly authorized and validly
issued, and is fully paid and non-assessable and is owned by the Company,
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge, lien or encumbrance, or to the best of my knowledge, any
pending or threatened claim.


3. To the best of my knowledge, all of the outstanding shares of capital stock
of the Company have been duly authorized and validly issued, are fully paid and
nonassessable and have been issued in compliance with federal and state
securities laws.


4. The statements in, or incorporated by reference in, the Pricing Disclosure
Package and the Final Offering Memorandum under the captions “Risk Factors—Risks
Related to the Notes—Federal and state statutes allow courts, under specific
circumstances, to void the notes or the guarantees and require note holders to
return payments received from the issuer or the subsidiary guarantors,” “Risk
Factors—Risks Relating to Our Business—We may incur substantial expenditures to
comply with environmental, health and safety laws. The enforcement of such laws
may result in liability for civil or criminal fines or penalties or curtailment
or suspension of our operations. We may become liable for environmental injury
to persons or property,” “Item 3. Legal Proceedings,” “Item 1.
Business—Environmental,” “Item 10. Directors, Executive Officers and Corporate
Governance,” and “Item 11. Executive Compensation,” insofar as such statements
constitute matters of law, summaries of legal matters, the Company’s charter or
bylaw provisions, documents or legal proceedings, or legal conclusions, have
been reviewed by me and fairly present and summarize, in all material respects,
the matters referred to therein.


5. No consent, approval, authorization or other order of, or registration or
filing with, any court or other governmental or regulatory authority or agency,
is required for the Company’s or any Guarantors’ execution, delivery and
performance of the Purchase Agreement, the Registration Rights Agreement, the
DTC Agreement or the Indenture, or the issuance and delivery of the Securities
or the Exchange Securities, except (i) such as have been obtained or made by the
Company or such Guarantors and are in full force and effect under the Securities
Act, (ii) such as may be required by state securities laws, and (iii) with
respect to the Registration Rights Agreement, the filing and effectiveness of
the applicable registration statement under the Securities Act.


Ex. B-2

--------------------------------------------------------------------------------


 
Banc of America Securities LLC
UBS Securities LLC
Wachovia Capital Markets, LLC
Wells Fargo Securities, LLC
Comerica Securities, Inc.
Suntrust Robinson Humphrey, Inc.
c/o Banc of America Securities LLC
___________ __, 2008
 
6. The Company’s and each Guarantor’s execution and delivery of the Purchase
Agreement, the Registration Rights Agreement and the Indenture, including the
First Supplemental Indenture, the Company’s execution, delivery and performance
of the DTC Agreement, and the issuance and delivery of the Securities and, if
required under the Registration Rights Agreement, the Exchange Securities, (i)
have been duly authorized by all necessary corporate, trust, limited liability
company or partnership action of the Company and the Guarantors and will not
result in any violation of the provisions of the charter or bylaws, trust
agreement, operating agreement or partnership agreement of the Company or any
subsidiary; (ii) assuming the Company applies the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package, will not constitute a breach of, or
Default or a Debt Repayment Triggering Event under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its domestic subsidiaries pursuant to, or require the consent
of any other party to, the agreements listed on Exhibit A hereto (each, a
“Material Existing Instrument”); and (iii) to the best of my knowledge, after
reasonable investigation, will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company or any subsidiary.


7. The Purchase Agreement, the Registration Rights Agreement, the Indenture,
including the First Supplemental Indenture, and the DTC Agreement have been duly
executed and delivered by the Company and each Guarantor that is a party
thereto. The Notes have been duly executed by the Company and, when
authenticated by the Trustee and delivered against payment of the purchase price
therefore, will have been duly delivered by the Company.


8. To the best of my knowledge after reasonable investigation, neither the
Company nor any subsidiary is in violation of its charter or bylaws or any law,
administrative regulation or administrative or court decree applicable to the
Company or any subsidiary or is in Default in the performance or observance of
any obligation, agreement, covenant or condition contained in any Material
Existing Instrument, except in each such case for such violations or Defaults as
would not, individually or in the aggregate, result in a Material Adverse
Change.
 
Ex. B-3

--------------------------------------------------------------------------------




Banc of America Securities LLC
UBS Securities LLC
Wachovia Capital Markets, LLC
Wells Fargo Securities, LLC
Comerica Securities, Inc.
Suntrust Robinson Humphrey, Inc.
c/o Banc of America Securities LLC
___________ __, 2008
 
9. Except as otherwise disclosed in the Pricing Disclosure Package and the Final
Offering Memorandum, there are no legal or governmental actions, suits or
proceedings pending or, to the best of my knowledge, threatened (i) against or
affecting the Company or any of its subsidiaries, or (ii) which has as the
subject thereof any property owned or leased by, the Company or any of its
subsidiaries, where in any such case (A) there is a reasonable possibility that
such action, suit or proceeding might be determined adversely to the Company or
such subsidiary and (B) any such action, suit or proceeding, if so determined
adversely, would reasonably be expected to result in a Material Adverse Change.


10. Neither the Company nor any of its subsidiaries has received any notice of
infringement or conflict with asserted Intellectual Property Rights of others,
which infringement or conflict, if the subject of an unfavorable decision, would
reasonably be expected to result in a Material Adverse Change.


11. The Company and each subsidiary possess such valid and current certificates,
authorizations or permits issued by the appropriate local, state, federal or
foreign regulatory agencies or bodies necessary to conduct their respective
businesses, each such certificate, authorization and permit being in full force
and effect, and the Company and each subsidiary is in compliance with the terms
of each such certificate, authorization and permit, except where the failure to
so possess or comply would not, individually or in the aggregate, result in a
Material Adverse Change. Neither the Company nor any subsidiary has received any
notice of proceedings relating to the revocation or modification of, or
non-compliance with, any such certificate, authorization or permit which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would result in a Material Adverse Change.


12. The documents incorporated by reference in the Pricing Disclosure Package
and the Final Offering Memorandum (other than the financial statements and the
notes thereto and the other financial and accounting data, as to which no
opinion is rendered), when they were filed with the Commission complied as to
form in all material respects with the requirements of the Exchange Act.
 
I have participated in conferences with officers and other representatives of
the Company, representatives of the independent registered public accounting
firm for the Company and with representatives of the Initial Purchasers at which
the contents of the Pricing Disclosure Package and the Final Offering
Memorandum, and any supplements or amendments thereto, and related matters were
discussed and, although I have not independently verified and am not passing
upon and do not assume any responsibility for the accuracy, completeness or
fairness of the statements contained in the Pricing Disclosure Package and the
Final Offering Memorandum (other than as specified in paragraph 4 above), and
any supplements or amendments thereto, on the basis of the foregoing, nothing
has come to my attention which would lead me to believe that the Pricing
Disclosure Package, as of _____, 2008 or the Final Offering Memorandum, as of
its date or at the date hereof, contained or contains an untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (it being understood that I express no belief as to
the financial statements and the related notes thereto or other financial,
statistical or accounting data derived therefrom, included in the Pricing
Disclosure Package or the Final Offering Memorandum or any amendments or
supplements thereto).


Ex. B-4

--------------------------------------------------------------------------------




Banc of America Securities LLC
UBS Securities LLC
Wachovia Capital Markets, LLC
Wells Fargo Securities, LLC
Comerica Securities, Inc.
Suntrust Robinson Humphrey, Inc.
c/o Banc of America Securities LLC
___________ __, 2008
 
This opinion is limited by, subject to and based on the following:


(a)  I am a member of the bar of the State of Texas and do not hold myself out
as being conversant with the laws of any jurisdiction other than those of the
State of Texas, the United States of America and, to the extent relevant to the
opinions expressed above, the corporation, limited partnership, limited
liability company and trust acts of the States of Delaware, Louisiana, Virginia
and California, and I express no opinion herein with respect to the law of any
such other jurisdiction.


(b) With respect to the opinion in paragraph 1 that the Guarantors validly exist
and are in good standing under the laws of the states of the jurisdiction of
their incorporation or organization, I have given such opinion based solely on
certificates to that effect issued by the Secretary of State of the states set
forth on Exhibit B. With respect to the opinion in paragraph 1 that the
Guarantors are duly qualified as a foreign corporation, trust, limited liability
company or partnership to transact business and is in good standing in each
jurisdiction in which such qualification is required, I have given such opinion
based solely upon certificates to that effect issued by the Secretaries of State
of the states set forth on Exhibit C.


(c) In rendering this opinion, I have assumed:



 
(i)
that each Principal Document has been duly authorized, executed and delivered by
each party thereto other than the Company and the Guarantors and constitutes the
valid and legally binding obligation of such other party enforceable in
accordance with its terms; and




 
(ii)
that there has been no mutual mistake of fact or misunderstanding, fraud, duress
or undue influence with respect to, or affecting any of, the parties to the
transaction, and the conduct of the parties to the transaction has complied with
any requirements of good faith, fair dealing, and conscionability.

 
Ex. B-5

--------------------------------------------------------------------------------



Banc of America Securities LLC
UBS Securities LLC
Wachovia Capital Markets, LLC
Wells Fargo Securities, LLC
Comerica Securities, Inc.
Suntrust Robinson Humphrey, Inc.
c/o Banc of America Securities LLC
___________ __, 2008


(d) This opinion is limited to the matters stated herein, and no opinion is
implied or may be inferred beyond the matters expressly stated. The opinions
stated herein are as of the date hereof, and I assume no obligation to update or
supplement this opinion to reflect any facts or circumstances which may
hereafter come to my attention or any changes in law which may hereafter occur.


(e) The qualification of any opinion or statement herein by the use of the words
“to the best of my knowledge” means that during the course of my representation
as described in this opinion letter, no information has come to my attention
which would give me current actual knowledge of the existence of the facts so
qualified. Except as set forth herein, I have not undertaken any investigation
to determine the existence of such facts, but have relied on representations and
warranties in the Principal Documents and on information provided to me by
officers of the Company and the Guarantors in connection with my preparation of
this opinion letter.


This opinion is provided to the Initial Purchasers and, without my prior written
consent, cannot be relied upon by any other person.
 
Sincerely,
 
Frederick G. Anderson,
Vice President and General Counsel

 
Ex. B-6

--------------------------------------------------------------------------------



EXHIBIT A
 
MATERIAL EXISTING INSTRUMENTS
 
1.
Tax Sharing and Indemnification Agreement dated July 6, 2005 between Chaparral
Steel Company and the Company.

 
2.
Separation and Distribution Agreement dated July 6, 2005 between Chaparral Steel
Company and the Company.

 
3.
Amendment No. 1 to Separation and Distribution Agreement dated July 27, 2005
between Chaparral Steel Company and the Company.

 
4.
First Amended and Restated Credit Agreement, dated August 15, 2007, among the
Company, Bank of America, N.A., as administrative agent, L/C issuer and swing
line lender, and the lenders party thereto.

 
5.
First Amendment to First Amended and Restated Credit Agreement dated as of
January 28, 2008 among the Company, Bank of America, N.A., as Administrative
Agent, Swing Line Lender, L/C Issuer and lender and other lenders.

 
6.
Second Amendment to First Amended and Restated Credit Agreement dated as of
March 20, 2008 among the Company, Bank of America, N.A., as Administrative
Agent, Swing Line Lender, L/C Issuer and lender and other lenders.

 
7.
Rights Agreement dated as of November 1, 2006, between the Company and Mellon
Investor Services, L.L.C.

 
8.
Contract dated September 27, 2005 between Riverside Cement Company and Oro
Grande Contractors.

 
9.
Contract dated September 21, 2007 between the Company and AMEX-Zachary
Contractors.

 
10.
Term Credit Agreement dated as of March 20, 2008 among the Company, Bank of
America, N.A., as Administrative Agent and the lenders party thereto.

 

--------------------------------------------------------------------------------



EXHIBIT B
 
Guarantor:
 
State of Incorporation or Organization:
Brookhollow Corporation
 
Delaware
     
Brook Hollow Properties, Inc.
 
Texas
     
Brookhollow of Alexandria, Inc.
 
Louisiana
     
Brookhollow of Virginia, Inc.
 
Virginia
     
Southwestern Financial Corporation
 
Texas
     
Creole Corporation
 
Delaware
     
Pacific Custom Materials, Inc.
 
California
     
Riverside Cement Company
 
California
     
Partin Limestone Products, Inc.
 
California
     
Riverside Cement Holdings Company
 
Delaware
     
Texas Industries Holdings, LLC
 
Delaware
     
Texas Industries Trust
 
Delaware
     
TXI Aviation, Inc.
 
Texas
     
TXI California Inc.
 
Delaware
     
TXI Cement Company
 
Delaware
     
TXI LLC
 
Delaware
     
TXI Operating Trust
 
Delaware
     
TXI Operations, LP
 
Delaware
     
TXI Power Company
 
Texas
     
TXI Riverside Inc.
 
Delaware
     
TXI Transportation Company
 
Texas


--------------------------------------------------------------------------------



EXHIBIT C
 
Guarantor:
 
Authorized to do business in:
Brookhollow Corporation
 
DE, TX
     
Brook Hollow Properties, Inc.
 
TX
     
Brookhollow of Alexandria, Inc.
 
LA
     
Brookhollow of Virginia, Inc.
 
VA
     
Southwestern Financial Corporation
 
TX
     
Creole Corporation
 
DE, CA
     
Pacific Custom Materials, Inc.
 
CA
     
Riverside Cement Company
 
CA
     
Partin Limestone Products, Inc.
 
CA
     
Riverside Cement Holdings Company
 
DE, CA
     
Texas Industries Holdings, LLC
 
DE
     
Texas Industries Trust
 
DE
     
TXI Aviation, Inc.
 
TX
     
TXI California Inc.
 
DE, CA
     
TXI Cement Company
 
DE, TX
     
TXI LLC
 
DE
     
TXI Operating Trust
 
DE
     
TXI Operations, LP
 
DE, TX, AR, LA, OK, CO
     
Southwestern Financial Corporation
 
TX
     
TXI Power Company
 
TX
     
TXI Riverside Inc.
 
DE, CA
     
TXI Transportation Company
 
TX, LA

 

--------------------------------------------------------------------------------



EXHIBIT C
 
PRICING SUPPLEMENT
 
Ex. C-1

--------------------------------------------------------------------------------



ANNEX A
 
NONE
 
ANNEX A

--------------------------------------------------------------------------------



ANNEX B
 
TERMS AND CONDITIONS OF OFFERS AND SALES
 
The Initial Purchaser understands that:
 
a) The Initial Purchaser agrees that it has not offered or sold and will not
offer or sell the Securities in the United States or to, or for the benefit or
account of, a U.S. Person (other than a distributor), in each case, as defined
in Rule 902 under the Securities Act (i) as part of its distribution at any time
and (ii) otherwise until 40 days after the later of the commencement of the
offering of the Securities pursuant hereto and the Closing Date, other than in
accordance with Regulation S of the Securities Act or another exemption from the
registration requirements of the Securities Act. The Initial Purchaser agrees
that, during such 40-day restricted period, it will not cause any advertisement
with respect to the Securities (including any “tombstone” advertisement) to be
published in any newspaper or periodical or posted in any public place and will
not issue any circular relating to the Securities, except such advertisements as
permitted by and including the statements required by Regulation S.
 
b) The Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 under the Securities Act, it will send to such
distributor, dealer or person receiving a selling concession, fee or other
remuneration a confirmation or notice to substantially the following effect:
 
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the Offering and the
Closing Date, except in either case in accordance with Regulation S under the
Securities Act (or Rule 144A or to Institutional Accredited Investors in
transactions that are exempt from the registration requirements of the
Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S during the period referred
to above to any distributor, dealer or person receiving a selling concession,
fee or other remuneration, you must deliver a notice to substantially the
foregoing effect. Terms used above have the meanings assigned to them in
Regulation S.”
 
ANNEX B

--------------------------------------------------------------------------------


 